


Exhibit 10.8
PATENT AND KNOW-HOW LICENSE AGREEMENT
(THE COMPANY AS LICENSOR)
THIS PATENT AND KNOW-HOW LICENSE AGREEMENT (the "Agreement") is made effective
as of February 6, 2013 (the "Effective Date"), by and between Pfizer Inc., a
Delaware corporation having its principal place of business at 235 E. 42nd
Street, New York, New York 10017 ("Pfizer") and Zoetis Inc., a Delaware
corporation having its principal place of business at 5 Giralda Farms, Madison,
NJ 07940 (the "Company"). Pfizer and the Company are sometimes referred to
herein individually as a "Party" and collectively as the "Parties."
RECITALS:
WHEREAS, the Company and its applicable Affiliates have rights to the Company IP
and are licensees of the Company Third Party IP; and
WHEREAS, as part of the Plan of Reorganization, the Company and its applicable
Affiliates granted to Pfizer and its applicable Affiliates a license to the
Company IP and a sublicense to the Company Third Party IP; and
WHEREAS, the Parties now seek to confirm the terms of those license grants, and
grant any additional license grants, as specified in this Agreement.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the Parties, intending to be legally
bound, hereby agree as follows:
1. DEFINITIONS
1.1 Definitions. Capitalized terms used but not otherwise defined herein shall
have the meanings ascribed to such terms in the Global Separation Agreement. For
the purpose of this Agreement, the following terms shall have the following
meanings:
“AAA” has the meaning set forth in Section 18.4.1(b).
"Affiliate" of any Person means a Person that controls, is controlled by, or is
under common control with such Person. As used herein, “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such entity, whether through
ownership of voting securities or other interests, by contract or otherwise. It
is expressly agreed that, from and after the Effective Date, solely for purposes
of this Agreement (a) no member of the Company Group shall be deemed to be an
Affiliate of any member of the Pfizer Group and (b) no member of the Pfizer
Group shall be deemed to be an Affiliate of any member of the Company Group.
“Applicable Laws” means all applicable laws, statutes, rules, regulations, and
guidelines, including all applicable standards or guidelines promulgated by any
applicable Governmental Authority (including cGCP, cGMP, and cGLP).
“Bankruptcy Code” has the meaning set forth in Section 17.2.3.
“Calendar Year” means each successive period of twelve (12) months commencing on
January 1 and ending on December 31.
“Candidate Stage” means the stage at which a Candidate (as such term is defined
by Pfizer’s internal policies and procedures as consistently applied) is
designated.
“cGCP” means the then current good clinical practice standards promulgated or
endorsed by each applicable Regulatory Authority, including the guidelines
promulgated by the applicable Governmental Authorities.
“cGLP” means the then current good laboratory practice standards promulgated or
endorsed by each applicable Regulatory Authority, including the guidelines
promulgated by the applicable Governmental Authorities.
“cGMP” means the then current good manufacturing practice standards promulgated
or endorsed by each applicable Regulatory Authority, including the guidelines
promulgated by the applicable Governmental Authorities.
“CMC Information” means the chemistry, manufacturing, and control information
required for the submission of an INAD, Regulatory Approval Application, or IND.




--------------------------------------------------------------------------------




“Company Field” means the diagnosis, prevention, palliation, or treatment of any
disease, disorder, syndrome, or condition (including pest infestation) in
non-human animals solely for non-human animals (and not, for clarity, humans)
and the use of pesticides on crops. For clarity, the Company Field (a) excludes
uses in non-human animals for the research, development, manufacture or
commercialization of any products to diagnose, prevent, palliate, or treat any
disease, disorder, syndrome or condition in humans and (b) includes the
treatment of non-human animals that may indirectly impact the health of humans,
including uses for food safety and/or environmental vector-borne disease control
where such disease control may impact both non-human animals and humans.
"Company Future Patent Rights" means all: (a) Patent Rights Controlled by any
Company Licensor or any of its Affiliates that Cover any Company Know-How that
relates to any existing or future research, development, manufacturing, or
commercialization activities (regardless of whether such activities were
contemplated as of the Effective Date) of Pfizer or any of its Affiliates
(including activities conducted by, with or through a Third Party); provided
that such Patent Rights are filed within seven (7) years of the closing of the
IPO; (b) continuations, divisionals, renewals, continuations-in-part, and
patents of addition claiming priority to the Patent Rights described in the
foregoing subsection (a); (c) restorations, extensions, supplementary protection
certificates, reissues and re-examinations of the Patent Rights described in the
foregoing subsections (a) and (b); and (d) foreign equivalents of the Patent
Rights described in the foregoing subsections (a), (b), (c).
“Company IP” means the Company Patent Rights, the Company Future Patent Rights,
the Company Know-How and Company Third Party IP.
“Company Know-How” means all Know-How owned by the Company or its Affiliates as
of the Effective Date.
“Company Licensor” means that member of the Company Group identified as a
licensor on Schedule 1.1(a).
“Company Material Indebtedness” means any Indebtedness of the Company or of any
Person whose Indebtedness the Company has guaranteed or for which the Company is
otherwise obligated that is equal to or in excess of One Hundred Million U.S.
Dollars ($100,000,000).
“Company Patent Rights” means all:
(a)
Patent Rights owned by a Company Licensor or any of its Affiliates as of the
Effective Date including the Patent Rights that, from time to time, the Parties
identify as, and agree in writing are, Company Patent Rights,

(b)
continuations, divisionals, renewals, continuations-in-part, and patents of
addition claiming priority to the Patent Rights described in the foregoing
subsection (a),

(c)
restorations, extensions, supplementary protection certificates, reissues and
re-examinations of the Patent Rights described in the foregoing subsections (a)
and (b), and

(d)
foreign equivalents of the Patent Rights described in the foregoing subsections
(a), (b), (c).

“Company Submissions” has the meaning set forth in Section 6.2.
"Company Third Party IP" means the Patent Rights and Know-How that are licensed
or sublicensed to a Company Licensor or any of its Affiliates pursuant to a
Third Party Agreement.
“Company Third Party Patent Rights” means the Patent Rights that are included in
the Company Third Party IP.
“Confidential Information” has the meaning set forth in Section 7.1.
“Continued Prosecution and Maintenance Notice” has the meaning set forth in
Section 13.2.2.
"Control" and "Controlled" means with respect to any Patent Rights or Know-How,
possession by a Party or its Affiliates of the right (other than pursuant to a
license granted under this Agreement), whether directly or indirectly, to grant
rights or access to, or to grant a license or a sublicense under, such Patent
Rights or Know-How as provided for herein, without violating the terms of any
agreement with, or rights of, a Third Party. For clarity, if a Party or its
Affiliates can only grant a license or sublicense or provide access or rights of
limited scope, for a specific purpose or under certain conditions (including as
a result of any Encumbrances), "Control" or "Controlled" shall be construed to
so limit such license, sublicense or provision (as applicable).
“Controlling Party” has the meaning set forth in Section 14.4.
“Cover” or “Covered” means, with respect to a Patent Right subject to this
Agreement, in the absence of a license to a claim thereof, the research,
development, manufacture, use, sale, offer for sale, or importation of the
applicable invention, discovery,




--------------------------------------------------------------------------------




process, or product would infringe such claim (or, in the case of a claim that
has not yet issued, would infringe such claim if it were to issue).
“Defense Action” has the meaning set forth in Section 14.7.1.
“Disclosing Party” has the meaning set forth in Section 7.1.
“Dispute” has the meaning set forth in Section 18.4.1.
"Dossier Controlling Party" has the meaning set forth in Section 6.3.2.
"Effective DateEffective Date1.1(b)" has the meaning set forth in the
Introduction.
"EMA" means the European Medicines Agency or any successor agency thereto.
"Encumbrance" means any Third Party restrictions or limitations (to the extent
such restrictions or limitations exist as of the Effective Date) on a Company
Licensor's or its Affiliates' ability to grant a license or other rights to the
applicable Pfizer Licensee pursuant to this Agreement, including (a) the terms
of any licenses granted by or to such Company Licensor or any of its Affiliates,
(b) the terms of any other agreements that relate to the Company IP and/or
rights granted to the applicable Pfizer Licensee hereunder, and (c) ownership
by, or other rights of, a Third Party. The Encumbrances include all agreements
that, from time to time, the Parties identify as, and agree in writing are,
Encumbrances.
“FCPA” has the meaning set forth in Section 8.4.1.
“FDA” means the United States Food and Drug Administration or any successor
agency thereto.
“Filing Notice” has the meaning set forth in Section 13.2.1.
“Filing Party” has the meaning set forth in Section 6.3.1.
“FTE” means the equivalent of a full-time individual’s work time for a twelve
(12) month period (consisting of eighteen hundred (1800) hours during such
twelve (12) month period (excluding vacations and holidays)). For clarity, in
the event that an individual works partially on an activity during a twelve
(12) month period, the related FTE shall be determined on a pro rata basis
according to the total number of hours such individual spent on such activity
during such period.
“FTE Cost” means, for any period, the FTE Rate multiplied by the applicable
number of FTEs in such period.
“FTE Rate” means the price of one (1) FTE to conduct the Prosecution Activities
in connection with the Company Patent Rights per twelve (12) month period
(consisting of eighteen hundred (1800) hours during such twelve (12) month
period (excluding vacations and holidays)), which price shall be Two Hundred
Fifty Thousand US Dollars (US$250,000.00).
"GAAP" means accounting principles generally accepted in the United States of
America, as consistently applied.
“Generic Product Enforcement Notice” has the meaning set forth in
Section 13.3.2(a).
“Global Separation Agreement” means that certain Global Separation Agreement by
and between Pfizer and the Company, dated on or about the date hereof.
“Government” has the meaning set forth in Section 8.4.2.
“Government Official” has the meaning set forth in Section 8.4.2.
"Governmental Authority" means any nation or government, any state,
municipality, or other political subdivision thereof, or any entity, body,
agency, commission, department, board, bureau, court, tribunal, or other
instrumentality, whether federal, state, local, regional, domestic, foreign, or
multinational, exercising executive, legislative, judicial, regulatory,
administrative, or other similar functions of, or pertaining to, government or
any executive official thereof.
"Green Book Filings" means any submission to the FDA's Green Book as required
under the Generic Animal Drug and Patent Term Restoration Act and any foreign
equivalents thereof.
“Human Health Generic Product” means any AB rated pharmaceutical product that
(a) has the same active ingredient(s) and administration route as a Licensed
Product; (b) has obtained Regulatory Approval solely by means of an Abbreviated
New Drug Application (as defined by Applicable Law) for establishing
bioequivalence or similar procedure in a country or




--------------------------------------------------------------------------------




regulatory jurisdiction other than the United States (“ANDA”); and (c) does not
require any human clinical trials other than solely for purposes of establishing
bioequivalence in the ANDA.
“INAD” means (a) an Investigational New Animal Drug Application (as defined by
Applicable Law) submitted to the FDA for authorization for clinical
investigation of a pharmaceutical product in the Company Field or (b) any
foreign equivalent thereof that is submitted to applicable Regulatory
Authorities in other countries or regulatory jurisdictions in the Territory.
"IND" means (a) an Investigational New Drug Application (as defined by
Applicable Law) submitted to the FDA for authorization for clinical
investigation of a pharmaceutical product in the Pfizer Field or (b) any foreign
equivalent thereof that is submitted to applicable Regulatory Authorities in
other countries or regulatory jurisdictions in the Territory.
“Indebtedness” of any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property or assets purchased by such Person, (e) all obligations of such Person
issued or assumed as the deferred purchase price of property or services,
(f) all indebtedness of others secured by (or for which the holder of such
indebtedness has an existing right, contingent or otherwise, to be secured by)
any mortgage, lien, pledge, or other encumbrance on property owned or acquired
by such Person, whether or not the obligations secured thereby have been
assumed, (g) all guarantees by such Person of indebtedness of others, (h) all
capital lease obligations of such Person and (i) all securities or other similar
instruments convertible or exchangeable into any of the foregoing, but excluding
daily cash overdrafts associated with routine cash operations.
“Indemnifying Party” has the meaning set forth in Section 9.2.1.
“Indemnitees” has the meaning set forth in Section 9.1.
“Indemnity Payment” has the meaning set forth in Section 9.2.1.
“Infringement Notice” has the meaning set forth in Section 14.1.
“Know-How” means all information and know-how, including clinical, technical,
scientific, and medical information, practices, techniques, methods, processes,
inventions, developments, specifications, formulations, structures, trade
secrets, analytical and quality control information and procedures,
pharmacological, toxicological, and clinical test data and results, stability
data, studies and procedures, and regulatory information.
“Knowledge” has the meaning set forth in Schedule 1.1(d).
“Licensed Product” means any product that is Covered by or incorporates any
Company IP or Company Third Party IP.
"Master Manufacturing and Supply Agreement" means those certain Master
Manufacturing and Supply Agreements entered into by the Parties as of October 1,
2012 (as amended from time to time).
“New York Courts” has the meaning set forth in Section 18.4.2(c).
“Non-Controlling Party” has the meaning set forth in Section 14.4.
“Non-Generic Product Enforcement Notice” has the meaning set forth in
Section 13.3.2(b).
“Orange Book Filings” means (a) in the United States, any submissions to the
FDA’s publication, entitled Approved Drug Products with Therapeutic Equivalence
Evaluations, as may be amended from time to time and any successor publication
thereof and (b) outside the United States, any foreign equivalents thereof.
“Paragraph IV Certification” means any certification filed pursuant to 21 U.S.C.
§ 355(b)(2)(A)(iv), 21 U.S.C. § 355(j)(2)(A)(vii)(IV), or any comparable
Applicable Law (or any amendment or successor statute thereto) in any country or
regulatory jurisdiction in the Territory.
“Patent Rights” means all national, regional, and international patents, patent
applications, invention disclosures, and all related continuations,
continuations-in-part, divisionals, provisionals, renewals, reissues,
re-examinations, additions, extensions (including all supplementary protection
certificates), and all foreign equivalents thereof.
“Pfizer Field” means all fields other than the Company Field, including the
diagnosis, prevention, palliation, or treatment of any disease, disorder,
syndrome, or condition in humans.




--------------------------------------------------------------------------------




"Pfizer Licensee" means that member of the Pfizer Group identified as a licensee
on Schedule 1.1(a).
“Pfizer Material Indebtedness” means any Indebtedness of Pfizer or of any Person
whose Indebtedness Pfizer has guaranteed or for which Pfizer is otherwise
obligated that is equal to or in excess of Five Hundred Million U.S. Dollars
($500,000,000).
“Pfizer Product” means a product that, as of the date of the applicable Generic
Product Enforcement Notice or Non-Generic Product Enforcement Notice, (a) is
being researched, developed or commercialized by or on behalf of Pfizer or its
Affiliates (including by, with or through a Third Party) and (b) relates to the
Company Patent Rights or Company Third Party Patent Rights (as applicable)
included in such Generic Product Enforcement Notice or Non-Generic Product
Enforcement Notice (as applicable).
“Pfizer Submissions” has the meaning set forth in Section 6.1.
“Pfizer Termination Event” has the meaning set forth in Section 17.3.2.
"Prosecuting Party" has the meaning set forth in Section 13.5.
"Prosecution Activities" has the meaning set forth in Section 13.1.
"Receiving Party" has the meaning set forth in Section 7.1.
“Records” has the meaning set forth in Section 4.1.
"Reference Filings" means, with respect to each Company Licensor and Pfizer
Licensee, to the extent Controlled by the applicable Party, the INDs, INADs,
Regulatory Approval Applications, Regulatory Approvals and any other regulatory
filings, submissions, and approvals, including the CMC Information and quality,
nonclinical, and clinical information included therein, with respect to the
Licensed Products, submitted by or on behalf of such Company Licensor or Pfizer
Licensee (as applicable), its respective Affiliates or with respect to such
Pfizer Licensee, the Sublicensees, to the applicable Regulatory Authority.
"Regulatory Approval" means the approval, registration, license, or
authorization of a Regulatory Authority necessary for the manufacture,
distribution, use, promotion and sale of a pharmaceutical or biological product
for one or more indications in a country or other regulatory jurisdiction in the
Pfizer Field or the Company Field, including approval of New Drug Applications,
Biologics License Applications and New Animal Drug Applications (each as defined
by Applicable Law) in the United States and Marketing Authorisations (as defined
by Applicable Law) in the European Union.
“Regulatory Approval Application” means an application that is submitted to a
Regulatory Authority and the approval of which is necessary to obtain Regulatory
Approval, including New Drug Applications and New Animal Drug Applications in
the United States and Marketing Authorisations in the European Union.
“Regulatory Authority” means any supranational, federal, national, regional,
state, provincial, or local regulatory agency, department, bureau, commission,
council, or other government entity, that regulates or otherwise exercises
authority with respect to manufacturing, research, development, or
commercialization of pharmaceutical or biological products in any country or
regulatory jurisdiction, including the FDA, USDA and EMA.
“Regulatory Documentation” means any Regulatory Approval Applications,
Regulatory Approvals, and other regulatory submissions made by a Party to a
Regulatory Authority.
“Regulatory Dossier” has the meaning set forth in Section 6.3.1.
“Request” has the meaning set forth in Section 18.4.1(a).
“Rules” has the meaning set forth in Section 18.4.2(a).
“Senior Executives” means those individuals set forth on Schedule 1.1(e) (or an
equivalent or successor position thereof), as such position is understood by the
Parties as of the Effective Date.
“Sublicense Agreement” has the meaning set forth in Section 2.3.2.
“Sublicensee” has the meaning set forth in Section 2.3.1.
“Surviving Provisions” has the meaning set forth in Section 17.3.4.
“Term” has the meaning set forth in Section 17.1.




--------------------------------------------------------------------------------




“Territory” means worldwide.
“Third Party” means a Person other than a Party or an Affiliate of a Party.
"Third Party Agreements" means all agreements to which a Company Licensor is a
party and pursuant to which a Company Licensor is being licensed, sublicensed or
granted other rights to Patent Rights or Know-How that is owned by a Third
Party, including those agreements that, from time to time, the Parties identify
as, and agree in writing are, Third Party Agreements, excluding, for clarity,
the Master Manufacturing and Supply Agreement and any agreement with respect to
which the Company Licensor's license, sublicense or other rights are limited to
the Company Field.
“Third Party Claim” has the meaning set forth in Section 9.3.1.
“Third Party Infringement” has the meaning set forth in Section 14.1.
“Third Party Payments” has the meaning set forth in Section 5.1.
“USDA” means the United States Department of Agriculture and any successor
agency thereto.
2. LICENSES
2.1    License to Pfizer Licensees.
2.1.1 Company Patent Rights and Company Know-How. Subject to the terms and
conditions of this Agreement, the Company hereby grants, and shall cause each
Company Licensor to grant, to the applicable Pfizer Licensee a royalty-free,
fully paid-up, sublicensable (subject to Section 2.3), exclusive (including as
to the Company and its Affiliates) license in, to, and under the applicable
Company Patent Rights and Company Know-How to research, develop, make, have
made, use, sell, offer for sale, export and import Licensed Products solely in
the Pfizer Field in the Territory.
2.1.2 Company Future Patent Rights. Subject to the terms and conditions of this
Agreement, the Company hereby grants, and shall cause the other Company
Licensors to grant, to each Pfizer Licensee a royalty-free, fully paid-up,
sublicensable (subject to Section 2.3), non-exclusive license in, to, and under
the applicable Company Future Patent Rights to research, develop, make, have
made, use, sell, offer for sale, export and import Licensed Products in the
Pfizer Field in the Territory.
2.2 Sublicense of Company Third Party IP. Subject to the terms and conditions of
this Agreement, the Company hereby grants, and shall cause each Company Licensor
to grant, to the applicable Pfizer Licensee a royalty-free, fully paid-up
sublicense in, to, and under the Company Third Party IP to research, develop,
make, have made, use, sell, offer for sale, import and export Licensed Products
in the Pfizer Field in the Territory, to the extent that the applicable Company
Licensor has the right to grant such sublicense pursuant to such Third Party
Agreement. The foregoing license shall be sublicensable (subject to Section 2.3)
and exclusive (including as to the Company and its Affiliates) to the extent
that the applicable Company Licensor has the right to grant such rights pursuant
to the applicable Third Party Agreement.
2.3     Sublicenses.
2.3.1     Scope of Sublicenses. Subject to the terms and conditions of this
Agreement, the Pfizer Licensees may sublicense the licenses and sublicenses
granted pursuant to Section 2.1 and 2.2 to Affiliates and Third Parties (each
permitted sublicensee, a "Sublicensee"); provided that, Pfizer shall, or shall
cause the applicable Pfizer Licensee to, (a) provide the Company with reasonable
written notice (which shall be provided no less than ten (10) Business Days)
prior to granting any such sublicense to a Third Party and such written notice
shall identify the applicable Third Party Sublicensee; and (b) upon the
Company's reasonable written request, provide the Company with a list of all
Affiliates that are Sublicensees as of the date of the applicable request.
Granting a sublicense to a Sublicensee shall not relieve the Pfizer Licensees of
any of their obligations hereunder and the Pfizer Licensees shall remain
responsible and liable for their Sublicensees' compliance with all of the terms
of this Agreement applicable to the Pfizer Licensees, their Affiliates and their
Sublicensees. Sublicensees may only grant further sublicenses if the Sublicensee
granting, and the Person to whom it is granting, such further sublicense are
each Affiliates of the Pfizer Licensee that is granted a license pursuant to
Section 2.1 or 2.2 (as applicable) and in the event of such a further
sublicense, such Person being granted such sublicense shall be deemed to be a
Sublicensee of such Pfizer Licensee hereunder. For clarity, any sublicense
granted pursuant to this Section shall be subject to the terms and conditions of
any applicable agreements with any Third Parties.
2.3.2     Sublicense Agreements. Each Pfizer Licensee shall, and shall cause
each Sublicensee (as applicable) to, enter into a sublicense agreement with each
of its Sublicensees (each, a “Sublicense Agreement”). Each Sublicense Agreement
shall (a) be in writing if the applicable Sublicensee is a Third Party, (b) be
subject to, and consistent with, the terms




--------------------------------------------------------------------------------




of this Agreement (including all Encumbrances), (c) preclude assignment of such
Sublicense Agreement and sublicensing of the licenses granted under such
Sublicense Agreement to any Third Parties without the Company’s prior written
consent, (d) terminate upon termination of this Agreement in accordance with the
terms hereof, and (e) include the Company as an intended third party beneficiary
with the right to enforce the terms of such Sublicense Agreement.
2.4     Encumbrances. The Pfizer Licensees hereby acknowledge and agree that the
licenses and other rights granted to the Pfizer Licensees pursuant to this
Agreement include rights to Patent Rights and Know-How that may be subject to
the Encumbrances and, accordingly, all of the terms of this Agreement shall be
subject to the Encumbrances. The Pfizer Licensees shall, and shall ensure that
their Affiliates and Sublicensees, comply with the Encumbrances. If any Company
Licensor’s ability to grant the licenses and sublicenses granted pursuant to
Sections 2.1 and 2.2 requires first satisfying any preconditions, including
obtaining a Third Party’s consent, the Parties shall reasonably cooperate to
satisfy such preconditions; provided that the Company Licensors and their
Affiliates shall not be obligated to breach any applicable agreement or offer to
pay, or pay, any money or offer to incur, or incur, any non-monetary obligations
to satisfy any such preconditions unless the applicable Pfizer Licensee first
agrees in a writing reasonably acceptable to the applicable Company Licensor to
pay such consideration and undertake all such obligations on the applicable
Company Licensor’s behalf.
2.5     Company Licensors and Pfizer Licensees. To the extent this Agreement
sets forth any obligations of any Pfizer Licensee or any Company Licensor,
Pfizer and the Company, respectively, shall cause the applicable Pfizer Licensee
and Company Licensor to comply with such obligations. Pfizer shall remain
responsible and liable for each of the Pfizer Licensee’s, and the Company shall
remain responsible and liable for each of the Company Licensor’s, compliance
with all of the terms of this Agreement.
2.6     No Implied Licenses. Each Party reserves its and its Affiliates'
(including, with respect to the Company, all Company Licensors' and, with
respect to Pfizer, all Pfizer Licensees') rights in, to and under all
Intellectual Property that are not expressly licensed hereunder (including, with
respect to the Company and its Affiliates, all rights to the Company IP in the
Company Field). Without limiting the foregoing, this Agreement and the licenses
and rights granted herein do not and shall not be construed to confer any rights
upon either Party or its Affiliates by implication, estoppel, or otherwise as to
any of the other Party's or its Affiliates' Intellectual Property, except as
otherwise expressly set forth herein. Notwithstanding anything to the contrary
herein, Pfizer hereby acknowledges that, with respect to the Company IP, each
Company Licensor and its Affiliates retain rights to exercise their rights and
fulfill their obligations hereunder.
3. REGULATORY
3.1     Ownership of Regulatory Documentation. As between the Parties, each
Pfizer Licensee shall own, and, subject to this Article 3, shall have the
exclusive right to prepare, submit, and maintain, all Regulatory Documentation
that it submits to or receives from the Regulatory Authorities following the
Effective Date with respect to the Licensed Products in the Pfizer Field in the
Territory (to the extent the applicable Pfizer Licensee has rights hereunder
with respect thereto). For clarity, as between the Parties, the Company
Licensors shall own all other Regulatory Documentation.
3.2     Material Submissions and Correspondence. As between the Parties, each
Company Licensor and each Pfizer Licensee shall have the sole right, but not the
obligation, to control all regulatory matters with respect to its Licensed
Products in its respective field of use in the Territory within the scope of its
rights with respect thereto, including the preparation, submission, and
maintenance of all regulatory submissions; provided that if the Parties are
researching, developing, manufacturing or commercializing the same compound, the
Parties shall reasonably consult with respect thereto.
3.3     Costs and Expenses. The Pfizer Licensees shall be responsible for
conducting all regulatory related activities with respect to the Licensed
Products for the Pfizer Field in the Territory that it is permitted to conduct
hereunder solely at their own cost and expense.
4. RECORDS AND OPERATIONAL AUDIT RIGHTS
4.1    Records. Each Pfizer Licensee shall maintain, and shall ensure that its
Affiliates and all Sublicensees maintain, complete and accurate records (in the
form of technical notebooks and/or electronic files where appropriate) of all
work conducted by or on behalf of the Pfizer Licensee, its Affiliates, and its
Sublicensees during, and in connection with, this Agreement (the "Records"). The
Records, including any and all electronic and physical files where such
information is contained, shall fully and properly reflect all work done and
results achieved in exercising the rights granted hereunder in sufficient detail
and in good scientific manner appropriate for patent and regulatory purposes and
in compliance with all Applicable Laws. Without limiting any other rights or
remedies hereunder, during the Term and for three (3) years after this Agreement
has expired or been terminated in its entirety, upon a Company Licensor's
reasonable request to the applicable Pfizer Licensee, such Company Licensor
shall have the right to (a) review and copy the Records during normal business
hours and (b) obtain access to originals of such Records, each of the foregoing
(a) and (b), for patent or regulatory purposes or other




--------------------------------------------------------------------------------




legal proceedings or inquiries related to Pfizer's or any of its Affiliate's or
Sublicensee's compliance with the FCPA, its internal compliance policies or any
"corporate integrity" or similar agreement with any Governmental Authority to
which either Party or its Affiliate is a party.
4.2     Operational Audit Rights. At any time, during the Term and for three
(3) years after this Agreement has expired or been terminated in its entirety,
during normal business hours and upon reasonable prior notice (which shall be no
less than ten (10) Business Days), each Company Licensor may send a reasonable
number of qualified representatives of such Company Licensor, its Affiliates,
and/or a Third Party reasonably acceptable to the applicable Pfizer Licensee to
inspect such Pfizer Licensee’s, its Affiliates’ and its Sublicensees’ facilities
used in connection with this Agreement and review the records and operations
related to such Pfizer Licensee’s, its Affiliates’ and its Sublicensees’
exercise of their rights and performance of their obligations hereunder to
ensure compliance with the terms hereof. Such audits shall occur no more than
once per Calendar Year except to the extent that the applicable Company Licensor
has a reasonable, good faith belief, or a prior audit demonstrated, that the
applicable Pfizer Licensee or any of its Affiliates or Sublicensees failed to
comply with any of their obligations hereunder. The applicable Company Licensor
shall be responsible for all costs associated with conducting an audit pursuant
to this Section, except if such audit demonstrates, or the audit immediately
preceding such audit demonstrated, that the applicable Pfizer Licensee, its
Affiliates or its Sublicensees failed to comply with any obligations hereunder
(and in such circumstances, the applicable Pfizer Licensee shall be responsible
for all such costs and expenses). Each Pfizer Licensee shall, and shall cause
its Affiliates and its Sublicensees to, reasonably cooperate with any
representatives conducting any such audit. Such audits shall be conducted in a
manner to minimize interference with such Pfizer Licensee’s, its Affiliates’ and
its Sublicensees’ performance of each of their businesses and their rights and
obligations under this Agreement. Notwithstanding anything to the contrary in
this Section, each Pfizer Licensee may require that, to the extent applicable,
(x) the representatives conducting an audit pursuant to this Section be
accompanied by such Pfizer Licensee’s representatives at all times during any
such audit, (y) such representatives do not enter areas of any facility not
involved in this Agreement and (z) all such audits are conducted in accordance
with the obligations set forth in Article 7.
5. THIRD PARTY PAYMENTS AND OTHER REIMBURSEMENT PROVISIONS
5.1     Third Party Payments. Any and all royalties, sublicense fees,
milestones, and other fees payable to Third Parties attributable to or arising
from any Company Licensor's or its Affiliates' grant of, or any Pfizer
Licensee's or any of its Affiliate's or its Sublicensees' exercise of, the
licenses or other rights granted hereunder (collectively, "Third Party
Payments") shall be the sole responsibility of the applicable Pfizer Licensee.
The Pfizer Licensees shall pay all Third Party Payments to the applicable Third
Parties directly, unless such payments must be made by a Company Licensor or any
of its Affiliates pursuant to the applicable agreement with such Company
Licensor or its Affiliate or otherwise, in which case, the Parties shall
reasonably cooperate in good faith to ensure that the Third Party Payments are
paid by the Pfizer Licensees to such Company Licensor in a manner that ensures
such Company Licensor's and its Affiliates' compliance with any obligations that
they have to such Third Party.
5.2     Late Payments. Except as expressly provided to the contrary in this
Agreement, any amount not paid when due pursuant to this Agreement (and any
amounts billed or otherwise invoiced or demanded and properly payable that are
not paid within thirty (30) days of such bill, invoice or other demand) shall
accrue interest at a rate per annum equal to the Prime Rate plus 2%.
5.3     Financial Records, Audits.
5.3.1     General. Each Pfizer Licensee shall, and shall cause its applicable
Affiliates and Sublicensees to, maintain complete and accurate records in
accordance with GAAP and in sufficient detail to permit the applicable Company
Licensor to confirm the accuracy of any payments (including Third Party
Payments) made or required to be made to such Company Licensor or any of its
Affiliates hereunder. During the Term and for three (3) years after this
Agreement has expired or been terminated in its entirety, upon written notice to
such Pfizer Licensee, such Company Licensor shall have the right, at its own
expense, using an independent certified public accounting firm (that has been
retained on an hourly or flat fee basis and receives no contingency fee or other
bounty or bonus fee) selected by such Company Licensor and reasonably acceptable
to such Pfizer Licensee to audit such Pfizer Licensee's, its Affiliates', and
its Sublicensees' books and records during normal business hours not more than
once during any Calendar Year, solely to verify the accuracy of any payments
made or required to be made hereunder in respect of any Calendar Year ending not
more than three (3) years prior to the date of such notice (provided that such
restriction on the number of permitted audits per Calendar Year shall not apply
to the extent that (a) such Company Licensor has a reasonable, good faith belief
that such Pfizer Licensee or any of its Affiliates or Sublicensees failed to
comply with any of their obligations hereunder or (b) a prior audit demonstrates
that such Pfizer Licensee or any of its Affiliates or Sublicensees failed to
comply with any of their obligations hereunder). Each Pfizer Licensee shall, and
shall cause its Affiliates and Sublicensees to, reasonably cooperate with each
such audit. The independent certified public accounting firm shall prepare a
report based on each such audit, a copy of which shall be sent or otherwise
provided to the applicable Pfizer




--------------------------------------------------------------------------------




Licensee at the same time that it is sent or otherwise provided to the
applicable Company Licensor, and such report shall contain the conclusions of
such accounting firm and will specify that the amounts paid pursuant thereto
were correct or, if incorrect, the amount of any underpayment or overpayment.
The opinion of said independent accounting firm in connection therewith shall be
binding on the Company, Pfizer, each of their respective Affiliates, and with
respect to Pfizer, all Sublicensees, other than in the case of manifest error.
5.3.2     Audit Fees and Expenses. Each Company Licensor shall be responsible
for any and all fees and expenses it incurs in connection with an audit
conducted in accordance with Section 5.3.1; provided that, in the event that
such an audit reveals an underpayment by the applicable Pfizer Licensee of more
than five percent (5%) as to the period subject to such audit, such Pfizer
Licensee shall reimburse the applicable Company Licensor for its reasonable and
documented out-of-pocket costs and expenses of such audit within thirty
(30) days of such Company Licensor’s invoice therefor.
5.3.3     Payment of Deficiency/Overpayments.
(a)If any audit conducted in accordance with Section 5.3.1 establishes that a
Pfizer Licensee underpaid any amounts due to a Company Licensor or any of its
Affiliates under this Agreement, such Pfizer Licensee shall pay such Company
Licensor any such deficiency within thirty (30) days of written notice thereof.
For the avoidance of doubt, such payment shall be considered a late payment,
subject to Section 5.2.
(b)If any audit conducted in accordance with Section 5.3.1 establishes that a
Pfizer Licensee has overpaid any amounts due to a Company Licensor or any of its
Affiliates under this Agreement, such Company Licensor shall, at such Pfizer
Licensee’s sole discretion, (i) refund the excess payments to such Pfizer
Licensee within thirty (30) days of receipt of written notice thereof or
(ii) offset all such excess payments against any outstanding and future amounts
owed to such Company Licensor hereunder.
6. RIGHTS OF REFERENCE
6.1     Pfizer Rights. Upon a Pfizer Licensee’s reasonable written request, the
applicable Company Licensor shall, and shall cause its Affiliates to, provide
each applicable Regulatory Authority with a letter of authorization that allows
such Regulatory Authorities to access such Company Licensor’s and its
Affiliates’ Reference Filings submitted as of the Effective Date with respect to
the Licensed Products solely to the extent necessary for such Regulatory
Authority to approve the INDs, Regulatory Approval Applications and any
necessary updates thereto that are submitted by or on behalf of such Pfizer
Licensee, its Affiliates or any of its Sublicensees for any Licensed Products in
the Pfizer Field in the Territory (to the extent that the applicable Pfizer
Licensee, its Affiliates or its Sublicensees has rights hereunder with respect
thereto) (collectively, the “Pfizer Submissions”).
6.2     Company Rights. Upon a Company Licensor’s reasonable written request,
the applicable Pfizer Licensee shall, and shall cause its Affiliates and its
Sublicensees to, provide each applicable Regulatory Authority with a letter of
authorization that allows such Regulatory Authorities to access such Pfizer
Licensee’s, its Affiliates’ and its Sublicensees’ Reference Filings with respect
to the Licensed Products solely to the extent necessary for such Regulatory
Authority to approve the INADs, Regulatory Approval Applications and any
necessary updates thereto that are submitted by or on behalf of such Company
Licensor or its Affiliates for any Licensed Products in the Company Field in the
Territory (to the extent that the applicable Company Licensor or its Affiliates
has rights with respect thereto) (collectively, the “Company Submissions”).
6.3     No Reference Filing.
6.3.1 In the event that the Pfizer Licensees, their Affiliates and their
Sublicensees, or the Company Licensors and their Affiliates (as applicable) have
not submitted a Reference Filing as described in Sections 6.1 or 6.2 (as
applicable) to the applicable Regulatory Authorities, but have submitted such a
Reference Filing to another Regulatory Authority, such Pfizer Licensee or
Company Licensor (as applicable) or its applicable Affiliate shall prepare and
if allowable by Applicable Law, submit a proprietary dossier of the CMC
Information and quality, nonclinical and clinical information to the extent
Controlled by the applicable Party (the "Regulatory Dossier") to the applicable
Regulatory Authority to the extent necessary for such Regulatory Authority to
approve, with respect to a Company Licensor, the Company Submissions and, with
respect to a Pfizer Licensee, the Pfizer Submissions (each of a Pfizer Licensee
and a Company Licensor, a "Filing Party"); provided that, if a Pfizer Licensee
is a Filing Party, the applicable Reference Filing has been submitted, and the
information contained in the Regulatory Dossier exists, as of the Effective
Date.
6.3.2 If submission of a Regulatory Dossier as described in Section 6.3.1 is not
permitted by Applicable Law, then the Filing Party will provide the applicable
Company Licensor (if the Filing Party is a Pfizer Licensee) or the applicable
Pfizer Licensee (if the Filing Party is a Company Licensor) (such Company
Licensor and Pfizer Licensee, the "Dossier Controlling Party") with a copy of
the Regulatory Dossier solely for disclosure to the applicable Regulatory
Authorities to the




--------------------------------------------------------------------------------




extent necessary for the applicable Regulatory Authorities to approve, with
respect to a Company Licensor, the Company Submissions and, with respect to a
Pfizer Licensee, the Pfizer Submissions. For clarity, the Dossier Controlling
Party shall ensure that the Regulatory Dossier is disclosed to the Regulatory
Authorities without any modifications except for translations to the local
language required by Applicable Law.
6.3.3 Notwithstanding anything to the contrary in this Section 6.3.3, in the
event that a Dossier Controlling Party has a reasonable, good faith belief that
the Regulatory Authority to whom the applicable Regulatory Dossier will be
disclosed will not maintain the confidentiality of any Confidential Information
of the Dossier Controlling Party, the Dossier Controlling Party shall notify the
other Party and (a) the Parties shall promptly discuss how to address such issue
and (b) in no event will such Confidential Information be disclosed to the
applicable Regulatory Authority against the reasonable, good faith objection of
the Dossier Controlling Party.
6.4     Confidentiality. Any information disclosed pursuant to this Article 6
shall be subject to Article 7.
7. CONFIDENTIALITY
7.1     Definition. "Confidential Information" shall mean all Know-How, business
or financial information, research and development activities, product and
marketing plans, and customer and supplier information and all other
confidential or proprietary information furnished by or on behalf of one Party
or any of its Affiliates (including, with respect to Pfizer, the Pfizer
Licensees, their Affiliates and Sublicensees and, with respect to the Company,
the Company Licensors and their Affiliates) or its or their respective
directors, officers, employees, agents, accountants, counsel or other advisors
or representatives (each, a "Disclosing Party") to the other Party, any of its
Affiliates (including, for clarity, with respect to Pfizer, the Pfizer
Licensees, their Affiliates and their Sublicensees and, with respect to the
Company, the Company Licensors and their Affiliates) or its or their respective
directors, officers, employees, agents, accountants, counsel or other advisors
or representatives (each, a "Receiving Party") in connection with this
Agreement, whether disclosed or provided prior to or after the Effective Date
and whether provided orally, visually, electronically, or in writing.
Notwithstanding the foregoing, Confidential Information, with respect to a
Disclosing Party, shall not include:
7.1.1 information that is or becomes publicly known through no breach of this
Agreement by the Receiving Party or any of its Affiliates, its respective
directors, officers, employees, agents, accountants, counsel and other advisors
and representatives;
7.1.2 information that was independently developed following the Effective Date
by employees or agents of the Receiving Party or any of its Affiliates, its
respective directors, officers, employees, agents, accountants, counsel and
other advisors and representatives who have not accessed or otherwise received
the applicable Confidential Information from the Disclosing Party (before or
after the Effective Date); provided that such independent development can be
demonstrated by competent, contemporaneous written records of the Receiving
Party or any of its Affiliates; and
7.1.3 information that becomes available to the Receiving Party or its
Affiliates following the Effective Date on a non-confidential basis from a Third
Party who is not bound directly or indirectly by a duty of confidentiality to
the Disclosing Party; provided that, in each of the foregoing Sections 7.1.1
through 7.1.3, such information shall not be deemed to be within the foregoing
exceptions merely because such information is embraced by more general knowledge
that is publicly known or in the Receiving Party’s possession, and no
combination of features shall be deemed to be within the foregoing exceptions
merely because individual features are publicly known or in the Receiving
Party’s possession, unless the particular combination itself and its principle
of operations are in the public domain or in the Receiving Party’s possession
without the use of or access to Confidential Information.
7.2     General Obligations. The Receiving Party shall protect all Confidential
Information of the Disclosing Party (including the Company Know-How) against
unauthorized uses and disclosures, and disclose to Third Parties, using the same
degree of care as the Receiving Party uses with respect to its own similar
information (which in no event shall be less than a reasonable degree of care);
provided that, notwithstanding anything to the contrary herein, the Pfizer
Licensees shall keep strictly confidential, and shall not disclose to any
Person, the Confidential Information that, from time to time, the Parties
identify as, and agree in writing is, Confidential Information that shall be
kept strictly confidential.
7.3     Disclosures to Sublicensees. Each Pfizer Licensee shall be permitted to
disclose the Company’s Confidential Information to Sublicensees (subject to
Sections 2.3 and 7.2) to the extent reasonably necessary for such Pfizer
Licensee to exercise any sublicense rights that it has been granted hereunder;
provided that such Sublicensees shall be subject to written obligations of
confidentiality and restrictions on permitted use at least equivalent in scope
to those set forth in this Article 7 and Pfizer shall be liable for any failure
by any such Sublicensees to comply with the terms hereof.




--------------------------------------------------------------------------------




7.4     Disclosure to Intellectual Property Offices, Regulatory Authorities. A
Receiving Party may disclose Confidential Information of the Disclosing Party to
(a) patent authorities to obtain or maintain Patent Rights to the extent such
Receiving Party is expressly permitted to obtain or maintain such Patent Rights
under this Agreement and (b) Regulatory Authorities to obtain or maintain any
approval to conduct clinical trials or Regulatory Approvals with respect to a
Licensed Product; provided that, with respect to the foregoing (a) and (b), such
disclosure may be made only to the extent reasonably necessary to obtain or
maintain such Patent Rights or obtain or maintain such approvals or Regulatory
Approvals (as applicable) and the Receiving Party shall provide the Disclosing
Party with written notice of such disclosure.
7.5     Disclosures Required By Law. In the event that the Receiving Party or
any of its Affiliates either determines on the advice of its counsel that it is
required to disclose any Confidential Information of the Disclosing Party
pursuant to Applicable Law (including the rules and regulations of the
Securities and Exchange Commission or any national securities exchange) or
receives any request or demand under lawful process or from any Governmental
Authority to disclose or provide Confidential Information of the Disclosing
Party (or any of its Affiliates) that is subject to the confidentiality
obligations hereof, the Receiving Party shall notify the Disclosing Party prior
to disclosing or providing such Confidential Information and shall cooperate at
the expense of the Disclosing Party in seeking any reasonable protective
arrangements (including by seeking confidential treatment of such Confidential
Information) requested by the Disclosing Party. Subject to the foregoing, the
Person that received such a request or determined that it is required to
disclose Confidential Information of the Disclosing Party may thereafter
disclose or provide such Confidential Information to the extent required by such
Applicable Law (as so advised by counsel) or requested or required by such
Governmental Authority; provided, however, that such Person provides the
Disclosing Party, to the extent legally permissible, upon request with a copy of
the Confidential Information so disclosed.
7.6     Terms of this Agreement. The terms of this Agreement are deemed to be
Confidential Information of each Party and shall be subject to the
confidentiality obligations set forth in this Article 7; provided that each
Party shall be permitted to disclose the terms of this Agreement to the extent
reasonably necessary in connection with a potential or actual financing or
assignment or sale of the business or assets related to this Agreement to the
extent permitted hereunder; provided further that such Persons shall be subject
to obligations of confidentiality and non-use (whether in writing or by
operation of law) with respect thereto and the Party disclosing such
Confidential Information shall be liable for any failure by any such Persons to
comply with the confidentiality provisions hereof.
8. REPRESENTATIONS AND WARRANTIES; COVENANTS
8.1     Representations and Warranties. Except as otherwise set forth on
Schedule 8.1, the Company (on behalf of itself and the Company Licensors) and
Pfizer (on behalf of itself and the Pfizer Licensees) makes the representations
and warranties set forth in this Section 8.1 to the other Party as of the
Effective Date.
8.1.1 It is duly organized, validly existing, and in good standing under the
laws of its jurisdiction of formation. It has full corporate power and authority
to execute, deliver, and perform under this Agreement.
8.1.2 This Agreement constitutes a valid and binding agreement enforceable
against it in accordance with its terms (except as the enforceability thereof
may be limited by Applicable Laws).
8.1.3 All consents, approvals, and authorizations from all Governmental
Authorities required to be obtained by such Party in connection with the
execution and delivery of this Agreement have been obtained.
8.2     Disclaimer of Representations and Warranties. EXCEPT AS EXPRESSLY STATED
IN THIS ARTICLE 8, NO PARTY MAKES ANY REPRESENTATIONS OR EXTENDS ANY WARRANTIES
OF ANY KIND, EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE, INCLUDING WARRANTIES OF
TITLE, NON-INFRINGEMENT, VALIDITY, ENFORCEABILITY, ABSENCE OR SCOPE OF ANY
ENCUMBRANCES, MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE AND ALL SUCH
REPRESENTATIONS AND WARRANTIES ARE HEREBY EXPRESSLY DISCLAIMED. ALL KNOW-HOW
PROVIDED BY PFIZER OR ITS AFFILIATES OR SUBLICENSEES OR THE COMPANY OR ITS
AFFILIATES IS MADE AVAILABLE ON AN "AS IS" BASIS WITHOUT WARRANTY WITH RESPECT
TO COMPLETENESS, COMPLIANCE WITH REGULATORY STANDARDS, REGULATIONS, OR ANY OTHER
APPLICABLE LAW, OR FITNESS FOR A PARTICULAR PURPOSE OR ANY OTHER KIND OF
WARRANTY WHETHER EXPRESS OR IMPLIED.
8.3     Compliance with Laws. Each Party shall comply, and shall cause its
Affiliates (including, with respect to the Company, the Company Licensors and
their Affiliates and, with respect to Pfizer, the Pfizer Licensees and their
Affiliates) and with respect to Pfizer, all Sublicensees to comply, with all
Applicable Laws in performing its and their obligations and exercising its and
their rights pursuant to this Agreement.




--------------------------------------------------------------------------------




8.4     FCPA.
8.4.1 With respect to the performance of its obligations hereunder and without
limiting the generality of Section 8.3, each Party shall comply, and shall cause
its Affiliates (including, with respect to Pfizer, the Pfizer Licensees and
their Affiliates and, with respect to the Company, the Company Licensors and
their Affiliates) to comply, with the United States Foreign Corrupt Practices
Act of 1977 (as modified or amended and equivalent laws through the world,
including the UK Bribery Act 2010) (the “FCPA”). Each Party represents and
warrants (on behalf of itself and its Affiliates) to the other that, with
respect to the performance of its and their respective obligations under this
Agreement, it and they have not, and will not, directly or indirectly, offer or
pay, or authorize such offer or payment of, any money, or transfer anything of
value, to improperly seek to influence any Government Official, nor offer, pay,
request, or accept bribes on behalf of the other Party or any of its Affiliates
in order to gain an improper business advantage and will not accept in the
future, such a payment or transfer.
8.4.2 Each Party represents, on behalf of itself and its Affiliates (including,
with respect to Pfizer, the Pfizer Licensees and their Affiliates and, with
respect to the Company, the Company Licensors and their Affiliates), that, to
the best of its knowledge, no Government or Government Official is the
beneficial owner of five percent (5%) or more of its or its Affiliates’
securities and undertakes to inform the other Party in good faith (a) if the
Party becomes aware, through an SEC Schedule 13D filing or otherwise, that a
Government or Government Official has become the beneficial owner of five
percent (5%) or more of its or its Affiliates’ securities or (b) if a Government
or Government Official comes into a position of authority within its or its
Affiliates’ structure that includes influence over decisions with respect to its
or its Affiliates’ business or any products, payments or services provided under
this Agreement. As used in this Section 8.4, “Government Official” means:
(v) any elected or appointed government official (e.g., a member of a ministry
of health), (w) any employee or person acting for or on behalf of a government
official, agency, or enterprise performing a governmental function, (x) any
political party officer, employee, or person acting for or on behalf of a
political party or candidate for public office, (y) an employee or person acting
for or on behalf of a public international organization, or (z) any person
otherwise categorized as a government official under local law. “Government” is
meant to include all levels and subdivisions of non-United States governments
(i.e., local, regional, or national and administrative, legislative, or
executive). Each Party will, and will cause its Affiliates to, update the
covenant in this Section 8.4 if it or any of its employees becomes a Government
Official or if a Government or Government Official becomes an owner of such
Party or one or more of its Affiliates.
8.4.3 Each Party has in effect, and will maintain and enforce, a compliance and
ethics program designed to prevent and detect violations of applicable
anti-corruption laws throughout its operations (including Affiliates’
operations) and the operations of its contractors, sub-contractors and
Sublicensees that have responsibility for the Party’s business or any products,
payments or services provided hereunder.
8.4.4 Each Party has in effect, and will maintain and enforce, a system of
internal accounting controls designed to ensure the making and keeping of fair
and accurate books, records, and accounts with respect to its and its
Affiliates’ business or any products, payments or services provided hereunder.
9. INDEMNIFICATION
9.1     Indemnification. Except as provided in Section 9.2, each Party shall
indemnify, defend and hold harmless each of the other Party, its Affiliates and
its and their respective directors, officers, employees and agents, and each of
the heirs, executors, successors and assigns of any of the foregoing
(collectively, the "Indemnitees") from and against any and all Losses of the
Indemnitees relating to, arising out of or resulting from any of the following
items (without duplication and including any such Losses arising by way of
setoff, counterclaim or defense or enforcement of any Lien): (a) the research,
development, manufacture, use, sale, offer for sale, import or export following
the Effective Date of Licensed Products by such Party, its Affiliates or with
respect to Pfizer, any of its Sublicensees, (b) such Party's, its Affiliates' or
with respect to Pfizer, any of its Sublicensees' (as applicable) exercise of any
of its rights or performance of its obligations pursuant to the terms hereof
(including for clarity, Section 2.4), (c) any personal injuries, death and/or
property damages (including Losses associated with damage, disease or illness to
livestock, or resulting from exposure or contact (through physical proximity,
consumption or otherwise) to such livestock) resulting from the use of any
Licensed Product of such Party, any of its Affiliates or with respect to Pfizer,
its Sublicensees, following the Effective Date, (d) the fraud, gross negligence,
or willful misconduct of such Party, its Affiliates or with respect to Pfizer,
its Sublicensees (as applicable) following the Effective Date, or (e) breach by
such Party, its Affiliates or with respect to Pfizer, any of its Sublicensees
(as applicable) of any provision of this Agreement, except to the extent any of
the foregoing (a) through (e) was caused by any of the other Party's
Indemnitees' fraud, gross negligence, or willful misconduct following the
Effective Date or any Action for which the other Party has an obligation to
indemnify such Party pursuant to this Section.
9.2     Indemnification Obligations Net of Insurance Proceeds and Other Amounts.




--------------------------------------------------------------------------------




9.2.1 The Parties intend that any Loss subject to indemnification or
reimbursement pursuant to this Article 9 will be net of Insurance Proceeds that
actually reduce the amount of the Loss. Accordingly, the amount which any Party
(an “Indemnifying Party”) is required to pay to any Indemnitee will be reduced
by any Insurance Proceeds theretofore actually recovered by or on behalf of the
Indemnitee in respect of the related Loss. If an Indemnitee receives a payment
(an “Indemnity Payment”) required by this Agreement from an Indemnifying Party
in respect of any Loss and subsequently receives Insurance Proceeds, then the
Indemnitee will pay to the Indemnifying Party an amount equal to the excess of
the Indemnity Payment received over the amount of the Indemnity Payment that
would have been due if the Insurance Proceeds had been received, realized or
recovered before the Indemnity Payment was made.
9.2.2 An insurer who would otherwise be obligated to pay any claim shall not be
relieved of the responsibility with respect thereto or, solely by virtue of the
indemnification provisions hereof, have any subrogation rights with respect
thereto, it being expressly understood and agreed that no insurer or any other
Third Party shall be entitled to a "wind-fall" (i.e., a benefit such insurer or
other Third Party would not be entitled to receive in the absence of the
indemnification provisions) by virtue of the indemnification provisions hereof.
Nothing contained in this Agreement shall obligate any Person in any Group to
seek to collect or recover any Insurance Proceeds.
9.2.3 Any Indemnity Payment made by the Company shall be increased as necessary
so that after making all payments in respect to Taxes imposed on or attributable
to such Indemnity Payment, each Pfizer Indemnitee receives an amount equal to
the sum it would have received had no such Taxes been imposed. Any Indemnity
Payment made by Pfizer shall be increased as necessary so that after making all
payments in respect to Taxes imposed on or attributable to such Indemnity
Payment, each Company Indemnitee receives an amount equal to the sum it would
have received had no such Taxes been imposed.
9.3     Procedures for Indemnification of Third Party Claims.
9.3.1 If an Indemnitee shall receive notice or otherwise learn of the assertion
by a Third Party (including any Governmental Authority) of any claim or of the
commencement by any such Third Party of any Action with respect to which an
Indemnifying Party may be obligated to provide indemnification to such
Indemnitee pursuant to Section 9.1, or any other Section of this Agreement
(collectively, a “Third Party Claim”), such Indemnitee shall give such
Indemnifying Party written notice thereof as promptly as practicable (and in any
event within forty-five (45) days) after becoming aware of such Third Party
Claim. Any such notice shall describe the Third Party Claim in reasonable
detail. Notwithstanding the foregoing, the failure of any Indemnitee or other
Person to give notice as provided in this Section 9.3 shall not relieve the
related Indemnifying Party of its obligations under this Article 9, except to
the extent, and only to the extent, that such Indemnifying Party is materially
prejudiced by such failure to give notice.
9.3.2 An Indemnifying Party may elect (but shall not be required) to defend, at
such Indemnifying Party’s own expense and by such Indemnifying Party’s own
counsel (which counsel shall be reasonably satisfactory to the Indemnitee), any
Third Party Claim; provided that the Indemnifying Party shall not be entitled to
defend and shall pay the reasonable fees and expenses of one separate counsel
for all Indemnitees if the claim for indemnification relates to or arises in
connection with any criminal action, indictment or allegation. Within forty-five
(45) days after the receipt of notice from an Indemnitee in accordance with
Section 9.3.1 (or sooner, if the nature of such Third Party Claim so requires),
the Indemnifying Party shall notify the Indemnitee of its election whether the
Indemnifying Party will assume responsibility for defending such Third Party
Claim, which election shall specify any reservations or exceptions to its
defense. After notice from an Indemnifying Party to an Indemnitee of its
election to assume the defense of a Third Party Claim, such Indemnitee shall
have the right to employ separate counsel and to participate in (but not
control) the defense, compromise, or settlement thereof, but the fees and
expenses of such counsel shall be the expense of such Indemnitee; provided,
however, in the event that (a) the Indemnifying Party has elected to assume the
defense of the Third Party Claim but has specified, and continues to assert, any
reservations or exceptions in such notice or (b) the Third Party Claim involves
injunctive or equitable relief, then, in any such case, the reasonable fees and
expenses of one separate counsel for all Indemnitees shall be borne by the
Indemnifying Party.
9.3.3 If an Indemnifying Party elects not to assume responsibility for defending
a Third Party Claim, or fails to notify an Indemnitee of its election as
provided in Section 9.3.2, such Indemnitee may defend such Third Party Claim at
the cost and expense of the Indemnifying Party. Any legal fees and expenses
incurred by the Indemnitee in connection with defending such claim shall be paid
by the Indemnifying Party at the then applicable regular rates charged by
counsel, without regard to any flat fee or special fee arrangement otherwise in
effect between such counsel and the Indemnitee.
9.3.4 Unless the Indemnifying Party has failed to assume the defense of the
Third Party Claim in accordance with the terms of this Agreement, no Indemnitee
may settle or compromise any Third Party Claim without the consent of the
Indemnifying Party. If an Indemnifying Party has failed to assume the defense of
the Third Party Claim within the time period specified in Section 9.3.2 above,
it shall not be a defense to any obligation to pay any amount in respect of such
Third Party




--------------------------------------------------------------------------------




Claim that the Indemnifying Party was not consulted in the defense thereof, that
such Indemnifying Party’s views or opinions as to the conduct of such defense
were not accepted or adopted, that such Indemnifying Party does not approve of
the quality or manner of the defense thereof or that such Third Party Claim was
incurred by reason of a settlement rather than by a judgment or other
determination of liability.
9.5 In the case of a Third Party Claim, no Indemnifying Party shall consent to
entry of any judgment or enter into any settlement of the Third Party Claim
without the consent of the Indemnitee if the effect thereof is (a) to permit any
injunction, declaratory judgment, other order or other non-monetary relief to be
entered, directly or indirectly, against any Indemnitee or (b) to ascribe any
fault on any Indemnitee in connection with such defense.
9.2.6 Notwithstanding the foregoing, the Indemnifying Party shall not, without
the prior written consent of the Indemnitee, settle or compromise any Third
Party Claim or consent to the entry of any judgment which does not include as an
unconditional term thereof the delivery by the claimant or plaintiff to the
Indemnitee of a written release from all Liability in respect of such Third
Party Claim.
9.4     Additional Matters.
9.4.1 Any claim on account of a Loss which does not result from a Third Party
Claim shall be asserted by written notice given by the Indemnitee to the related
Indemnifying Party. Such Indemnifying Party shall have a period of thirty
(30) days after the receipt of such notice within which to respond thereto. If
such Indemnifying Party does not respond within such thirty (30) day period,
such Indemnifying Party shall be deemed to have refused to accept responsibility
to make payment. If such Indemnifying Party does not respond within such thirty
(30) day period or rejects such claim in whole or in part, such Indemnitee shall
be free to pursue such remedies as may be available to such Indemnitee as
contemplated by this Agreement.
9.4.2 In the event of payment by or on behalf of any Indemnifying Party to any
Indemnitee in connection with any Third Party Claim, such Indemnifying Party
shall be subrogated to and shall stand in the place of such Indemnitee as to any
events or circumstances in respect of which such Indemnitee may have any right,
defense or claim relating to such Third Party Claim against any claimant or
plaintiff asserting such Third Party Claim or against any other Person. Such
Indemnitee shall cooperate with such Indemnifying Party in a reasonable manner,
and at the cost and expense of such Indemnifying Party, in prosecuting any
subrogated right, defense or claim.
9.4.3 In the event of an Action in which the Indemnifying Party is not a named
defendant, if either the Indemnitee or Indemnifying Party shall so request, the
Parties shall endeavor to substitute the Indemnifying Party for the named
defendant or otherwise hold the Indemnifying Party as party thereto, if at all
practicable. If such substitution or addition cannot be achieved for any reason
or is not requested, the named defendant shall allow the Indemnifying Party to
manage the Action as set forth in this Section, and the Indemnifying Party shall
fully indemnify the named defendant against all costs of defending the Action
(including court costs, sanctions imposed by a court, attorneys’ fees, experts’
fees and all other external expenses), the costs of any judgment or settlement,
and the cost of any interest or penalties relating to any judgment or settlement
with respect to such Third Party Claim.
9.5     Remedies Cumulative. The remedies provided in this Article 9 shall be
cumulative and, subject to the provisions of Section 18.4, shall not preclude
assertion by any Indemnitee of any other rights or the seeking of any and all
other remedies against any Indemnifying Party.
9.6     Survival of Indemnities. The indemnity contained in this Article 9 shall
remain operative and in full force and effect, regardless of (a) any
investigation made by or on behalf of any Indemnitee; and (b) the knowledge by
the Indemnitee of Liabilities for which it might be entitled to indemnification
or contribution hereunder. The rights and obligations of each Party and their
respective Indemnitees under this Article 9 shall survive the termination of any
license granted hereunder.
9.74     Intellectual Property. Notwithstanding the foregoing Sections 9.1
through 9.6, in the event and to the extent that any Third Party Claim relates
to or may affect or otherwise impair either Party's or a Third Party's ownership
of or rights in or the validity or enforceability of or rights to use
Intellectual Property hereunder, the prosecution and defense of such aspects of
such Third Party Claim shall be governed by Article 12, Article 13 and Article
14 to the extent that such Article addresses such prosecution or defense.
10. LIMITATIONS ON LIABILITY
10.1     Consequential Damages Waiver. NOTWITHSTANDING ANY OTHER PROVISION OF
THIS AGREEMENT TO THE CONTRARY, IN NO EVENT WILL EITHER PARTY OR ANY OF ITS
AFFILIATES (INCLUDING WITH RESPECT TO THE COMPANY, ANY COMPANY LICENSORS OR ANY
OF THEIR AFFILIATES AND WITH




--------------------------------------------------------------------------------




RESPECT TO PFIZER, ANY PFIZER LICENSEES OR ANY OF THEIR AFFILIATES) BE LIABLE
FOR ANY SPECIAL, INCIDENTAL, INDIRECT, COLLATERAL, CONSEQUENTIAL OR PUNITIVE
DAMAGES OR LOST PROFITS SUFFERED BY AN INDEMNITEE, HOWEVER CAUSED AND ON ANY
THEORY OF LIABILITY, IN CONNECTION WITH ANY DAMAGES ARISING HEREUNDER; PROVIDED,
HOWEVER, THAT TO THE EXTENT AN INDEMNITEE IS REQUIRED TO PAY ANY SPECIAL,
INCIDENTAL, INDIRECT, COLLATERAL, CONSEQUENTIAL, OR PUNITIVE DAMAGES OR LOST
PROFITS TO A PERSON WHO IS NOT THE OTHER PARTY OR AN AFFILIATE OF THE OTHER
PARTY IN CONNECTION WITH A THIRD PARTY CLAIM, SUCH DAMAGES WILL CONSTITUTE
DIRECT DAMAGES AND NOT BE SUBJECT TO THE LIMITATION SET FORTH IN THIS ARTICLE
10.
11. INSURANCE
11.1     Obligations to Maintain Insurance. Pfizer shall maintain during the
Term and for five (5) years after termination or expiration of this Agreement,
commercial general liability insurance from a minimum "A-" AM Best rated
insurance company, including contractual liability and product liability or
clinical trials, if applicable, with coverage of not less than Five Million US
Dollars (US$5,000,000) per occurrence and Five Million US Dollars (US$5,000,000)
in the aggregate. Pfizer has the right to provide the total coverage required by
any combination of primary and umbrella/excess coverage. Each such insurance
policy shall name the Company and its Affiliates as additional insured and
provide a waiver of subrogation in favor of the Company and its Affiliates. Such
insurance policies shall be primary and non-contributing with respect to any
other similar insurance policies available to the Company or its Affiliates.
Pfizer shall be responsible for its own deductibles or retentions.
Notwithstanding anything to the contrary in this Section, Pfizer shall be
permitted to satisfy the foregoing obligations to maintain insurance through
self-insurance. For clarity, the minimum level of insurance set forth herein
shall not be construed to create a limit on Pfizer's liability hereunder.
11.2     Policy Notification. Pfizer shall provide the Company with original
certificates of insurance (which, for clarity, may be provided in electronic
form) evidencing the insurance requirements set forth in Section 11.1 (a) prior
to execution by both Parties of this Agreement, and (b) on an annual basis. The
Company shall be provided at least thirty (30) days (ten (10) days in the case
of cancellation for non-payment of premium) written notice prior to
cancellation, termination, or any material change to restrict the coverage or
reduce the limits afforded.
12. INTELLECTUAL PROPERTY OWNERSHIP
12.1     Ownership of Company IP.
12.1.1     Company IP. As between the Company Licensors and the Pfizer
Licensees, the Company Licensors shall own and retain all right, title, and
interest in, to, and under all Company IP.
12.1.2     Assignment. In the event that any Pfizer Licensee, or any of its
Affiliates or Sublicensees, has been assigned or otherwise obtains or has
ownership of any Company IP in contravention of Section 12.1.1 or the other
terms hereof, such Pfizer Licensee hereby assigns, and shall cause its
Affiliates and Sublicensees (as applicable) to assign, to the applicable Company
Licensor its entire right, title, and interest in, to, and under such Patent
Rights and/or Know-How and hereby waives, and shall cause its Affiliates and
Sublicensees to waive, any ownership in the foregoing if such assignment does
not take effect immediately for any reason. Each Pfizer Licensee shall, and
shall cause its applicable Affiliates and Sublicensees to, execute any and all
assignments and other documents necessary to perfect or record the applicable
Company Licensor's (or if specified by such Company Licensor, its Affiliate's)
right, title, and interest in, to, and under such Patent Rights and Know-How.
Each Pfizer Licensee further agrees to execute, and cause its applicable
Affiliates and Sublicensees to execute, all further documents and assignments
and do all such further things as may be necessary to perfect the applicable
Company Licensor's (or if specified by such Company Licensor, its Affiliate's)
title to such Patent Rights and Know-How or to register the applicable Company
Licensor (or if specified by such Company Licensor, its Affiliate) as the
exclusive owner of any applicable registrable rights.
13. PROSECUTION AND MAINTENANCE
13.1     Responsibility. As between the Parties and, subject to Section 13.2,
the Company Licensors shall have the sole right and authority (but not the
obligation) to prepare, file, prosecute (including conduct any oppositions,
interferences, reissue proceedings, reexaminations, and post-grant proceedings),
and maintain (such activities, the “Prosecution Activities”) the Company Patent
Rights and the Company Future Patent Rights in any country or regulatory
jurisdiction in the Territory. For purposes of this Agreement, the Prosecution
Activities shall include the right to determine whether or not to file an
application for Patent Rights on any Company Know-How.
13.2     Prosecution Notices.




--------------------------------------------------------------------------------




13.2.1 Filing Notices. Upon a Pfizer Licensee's written notice (each, a "Filing
Notice"), the applicable Company Licensor shall, or shall cause its Affiliate
to, file and following such filing, continue to conduct all Prosecution
Activities for the Company Patent Rights in the countries and regulatory
jurisdictions in the Territory identified in the applicable Filing Notice.
Beginning as of the date of the applicable Filing Notice, the applicable Pfizer
Licensee shall reimburse the applicable Company Licensor for all reasonable
costs and expenses (including all out-of-pocket costs and expenses and FTE
Costs) actually incurred by or on behalf of such Company Licensor and its
Affiliates in connection with the Prosecution Activities that are conducted
beginning as of the date of such Filing Notice with respect to the Company
Patent Rights included in the applicable Filing Notice. Notwithstanding anything
to the contrary, the applicable Pfizer Licensees shall be deemed to have made a
Filing Notice as of the Effective Date with respect to those Patent Rights that,
from time to time, the Parties identify as, and agree in writing are, Patent
Rights for which a Filing Notice is deemed to have been provided as of the
Effective Date.
13.2.2 Continued Prosecution and Maintenance Notices. Upon a Pfizer Licensee's
written notice (each, a "Continued Prosecution and Maintenance Notice"), the
applicable Company Licensor shall, or shall cause its applicable Affiliate to,
continue to conduct the Prosecution Activities for filed Company Patent Rights
in the specific countries and regulatory jurisdictions in the Territory
identified by such Pfizer Licensee in the applicable Continued Prosecution and
Maintenance Notice. Beginning as of the date of any Continued Prosecution and
Maintenance Notice, the applicable Pfizer Licensee shall reimburse the
applicable Company Licensor for fifty percent (50%) of all reasonable costs and
expenses (including all out-of-pocket costs and expenses and FTE Costs) actually
incurred by or on behalf of such Company Licensor and its Affiliates in
connection with the Prosecution Activities that are conducted beginning as of
the date of such Continued Prosecution and Maintenance Notice with respect to
the Company Patent Rights included in the applicable Continued Prosecution and
Maintenance Notice. Notwithstanding anything to the contrary, the applicable
Pfizer Licensees shall be deemed to have provided a Continued Prosecution and
Maintenance Notice as of the Effective Date with respect to such Patent Rights
that, from time to time, the Parties identify as, and agree in writing are,
Patent Rights for which a Continued Prosecution and Maintenance Notice is deemed
to have been provided as of the Effective Date.
13.2.3 Patent Cooperation. If a Pfizer Licensee provides a Company Licensor or
any of its Affiliates with a Filing Notice or a Continued Prosecution and
Maintenance Notice, beginning as of the date of such notice, and upon the
reasonable request of such Pfizer Licensee, the applicable Company Licensor
shall provide the applicable Pfizer Licensee with a copy of (a) material
communications from any Regulatory Authorities reasonably following receipt
threof, and (b) drafts of any communications with, and material filings or
responses to, the patent authorities in the applicable countries or regulatory
jurisdictions, regarding the applicable Patent Rights, reasonably prior to
submission thereof to such patent authorities to allow such Pfizer Licensee an
opportunity to review and comment thereon. Such Pfizer Licensee shall provide
any comments with respect to such communications, filings and responses to such
Company Licensor as soon as reasonably practicable and such Company Licensor
shall reasonably consider and incorporate all such comments made by or on behalf
of such Pfizer Licensee, unless the Company Licensor reasonably believes that
such comments may materially adversely impact the Prosecution Activities for the
applicable Patent Right.
13.3     Costs and Expenses.
13.3.1 Company Responsibility. Except as set forth in Sections 13.2 and 13.3.2,
as between the Parties, the Company shall be responsible for all costs and
expenses in connection with the Prosecution Activities for all Company Patent
Rights, Company Future Patent Rights and Company Third Party Patent Rights in
the applicable countries and regulatory jurisdictions.
13.3.2     Pfizer Responsibility.
(a)
Reimbursement for Generic Product Enforcement. The Pfizer Licensees shall have
the right (but not the obligation) to enforce (pursuant and subject to Section
14.3) any Company Patent Rights and Company Third Party Patent Rights against
Third Party Infringements involving any Human Health Generic Products in the
Pfizer Field in the Territory by providing written notice at any time to the
applicable Company Licensor or any of its Affiliates specifying that it would
like to so enforce such Company Patent Rights or Company Third Party Patent
Rights (as applicable); provided that to enforce such Patent Rights in
connection with a specific Action, such notice shall be provided at least
forty-five (45) days before the filing of such Action (except with respect to
Paragraph IV Certifications, for which such notice shall be provided at least
ten (10) days before the expiration date for filing such Action) (each, a
"Generic Product Enforcement Notice"). Each Generic Product Enforcement Notice
shall specify the countries or regulatory jurisdiction of the proposed Action.
Upon providing a Generic Product Enforcement Notice, the applicable Pfizer
Licensee shall be responsible for





--------------------------------------------------------------------------------




the costs and expenses set forth in Section 13.3.2(a)(i) or 13.3.2(a)(ii) (as
applicable) (except to the extent such Pfizer Licensee or any of its Affiliates
has otherwise paid for such costs and expenses).
(i)
Pre-Candidate Stage Pfizer Program. Subject to Section 13.3.2(c), if, as of the
date of a Generic Product Enforcement Notice, there are not any Pfizer Products
or there exists a Pfizer Product that has not reached at least the Candidate
Stage in connection with the research, development or commercialization being
conducted by or on behalf of a Pfizer Licensee or any of its Affiliates
(including by, with or through a Third Party), the applicable Pfizer Licensee
shall reimburse the applicable Company Licensor for fifty percent (50%) of all
reasonable costs and expenses (including all out-of-pocket costs and expenses
and FTE Costs) actually incurred by or on behalf of such Company Licensor and
its Affiliates in connection with the Prosecution Activities with respect to the
Patent Rights set forth in the Generic Product Enforcement Notice beginning as
of the date that is ninety (90) days following the date on which the applicable
Pfizer Product reaches the Candidate Stage (except to the extent such Pfizer
Licensee or any of its Affiliates has otherwise paid for such costs and
expenses).

(ii)
Post-Candidate Stage Pfizer Program. Subject to Section 13.3.2(c), if, as of the
date of a Generic Product Enforcement Notice, there exists a Pfizer Product that
has reached at least the Candidate Stage in connection with research,
development or commercialization being conducted by or on behalf of a Pfizer
Licensee or any of its Affiliates (including by, with or through a Third Party),
the applicable Pfizer Licensee shall reimburse the applicable Company Licensor
for (A) one hundred percent (100%) of all reasonable costs and expenses
(including all out-of-pocket costs and expenses and FTE Costs) actually incurred
by or on behalf of such Company Licensor and its Affiliates in connection with
the Prosecution Activities with respect to the Patent Rights set forth in the
applicable Generic Product Enforcement Notice during the period beginning as of
the date that is ninety (90) days following the date on which the applicable
Pfizer Product reached the Candidate Stage and ending on the date of such
Generic Product Enforcement Notice and (B) for fifty percent (50%) of all
reasonable costs and expenses (including all out-of-pocket costs and expenses
and FTE Costs) actually incurred by or on behalf of such Company Licensor and
its Affiliates in connection with the Prosecution Activities for such Patent
Rights beginning as of the date of such Generic Product Enforcement Notice
(except with respect to each of the foregoing (A) and (B) to the extent such
Pfizer Licensee or any of its Affiliates has otherwise paid for such costs and
expenses).

(b)
Non-Generic Product Enforcement Notices. Subject to Section 13.3.2(c), the
Pfizer Licensees shall have the right (but not the obligation) to enforce
(pursuant and subject to Section 14.3) the Company Patent Rights and Company
Third Party Patent Rights against Third Party Infringements involving any
products that are not Human Health Generic Products in the Pfizer Field in the
Territory by providing written notice at any time to the applicable Company
Licensor or any of its Affiliates; provided that to enforce such Patent Rights
in connection with a specific Action, such notice shall be provided at least
forty-five (45) days before the filing of such Action to the extent reasonably
practicable (each, a "Non-Generic Product Enforcement Notice"). Upon providing a
Non-Generic Product Enforcement Notice, the applicable Pfizer Licensee shall be
responsible for reimbursing the applicable Company Licensor for fifty percent
(50%) of all reasonable costs and expenses (including all out-of-pocket costs
and expenses and FTE Costs) actually incurred by or on behalf of such Company
Licensor and its Affiliates in connection with the Prosecution Activities
conducted by such Company Licensor or its Affiliate with respect to the Patent
Rights set forth in the applicable Non-Generic Product Enforcement Notice
beginning as of the Effective Date (except to the extent such Pfizer Licensee or
any of its Affiliates has otherwise paid for such costs and expenses).

(c)
Timing for Reimbursement. The Pfizer Licensees and/or their Affiliates shall pay
the applicable Company Licensor for any amounts due pursuant to Section
13.3.2(a)(i), 13.3.2





--------------------------------------------------------------------------------




(a)(ii) or 13.3.2(b) (as applicable) beginning upon the later of (i) fifteen
(15) days prior to commencement of the Action in which Pfizer would like to
exercise its rights to enforce any Patent Rights included in the applicable
Generic Product Enforcement Notice or Non-Generic Product Enforcement Notice and
(ii) forty-five (45) days following such Company Licensor's provision to the
applicable Pfizer Licensee of an invoice therefor (which, for clarity, such
Company Licensor shall not provide until after such Company Licensor's or any of
its Affiliates' receipt of the Generic Product Enforcement Notice or the
Non-Generic Product Enforcement Notice, as applicable). Notwithstanding the
foregoing, if such Pfizer Licensee disagrees with such Company Licensor as to
the amounts that are payable in accordance with this Section, such Pfizer
Licensee shall notify such Company Licensor in writing and such Pfizer Licensee
and such Company Licensor shall cooperate to attempt to resolve such dispute.
The Company Licensor shall cooperate with the Pfizer Licensee in its control of
any such Action involving enforcement irrespective of any such disagreement.
(d)
Expiration of Enforcement Rights. In the event that the applicable Pfizer
Licensee no longer would like the right to enforce any specific Company Patent
Rights or Company Third Party Patent Rights (regardless of whether such rights
were granted due to a Generic Product Enforcement Notice or a Non-Generic
Product Enforcement Notice), such Pfizer Licensee shall provide the applicable
Company Licensor with written notice thereof. Pfizer and its Affiliates shall
not be obligated to pay the applicable Company Licensor any costs or expenses
set forth in Section 13.3.2(a)(i), 13.3.2(a)(ii) or 13.3.2(b) (as applicable)
with respect to such Patent Rights that are incurred as of or following the date
of such notice, unless and until the applicable Pfizer Licensee provides a new
Generic Product Enforcement Notice or Non-Generic Product Enforcement Notice.

13.4     Abandonment by the Company. In the event that a Company Licensor
decides to abandon, cease prosecution or not maintain any Company Patent Right
with respect to which a Pfizer Licensee has submitted a Filing Notice, a
Continued Prosecution and Maintenance Notice, a Generic Product Enforcement
Notice or a Non-Generic Product Enforcement Notice, then such Company Licensor
shall provide the Pfizer Licensee with written notice of such determination at
least forty-five (45) days before any deadline for taking action to avoid
abandonment (or other loss of rights). Upon such Pfizer Licensee's request, (a)
such Company Licensor shall promptly assign the Company Licensor's and its
Affiliates' entire right, title and interest in, to and under the applicable
Patent Right to such Pfizer Licensee (or such other Affiliate of Pfizer
identified by Pfizer at such time) (and, for clarity, such Patent Right shall no
longer be Company Patent Rights) and (b) such Pfizer Licensee (or such other
Affiliate of Pfizer) hereby grants to such Company Licensor and its Affiliates a
non-exclusive, royalty-free license to such Patent Right solely for the Company
Field in the Territory.
13.5     Cooperation in Prosecution Activities. Upon the request of the Party
that is responsible for the Prosecution Activities in accordance with this
Article 13 (the "Prosecuting Party"), the other Party shall provide such
Prosecuting Party with reasonable assistance and cooperation with respect to
such Prosecution Activities of the Company IP, including providing any necessary
powers of attorney, filings and any other assignment documents or instruments
for such prosecution.
13.6     Orange Book and Green Book Listings. As between the Parties, each
Company Licensor shall have sole responsibility for, and control with respect
to, the content and submission of any Green Book Filings for any Licensed
Products that are being commercialized by or on behalf of it or its Affiliates,
and each Pfizer Licensee and its Affiliates shall have sole responsibility for,
and control with respect to, the content and submission of any Orange Book
Filings for any Licensed Products that are being commercialized by or on behalf
of it, its Affiliates or any of its Sublicensees. Notwithstanding the foregoing,
in the event that a Pfizer Licensee or any of its Affiliates or Sublicensees are
developing or commercializing (including by, with or through a Third Party) a
Licensed Product that is Covered by a Company Patent Right that also Covers a
Licensed Product that is being researched, developed, manufactured or
commercialized by or on behalf of a Company Licensor or its Affiliates
(including by, with or through a Third Party), upon the applicable Company
Licensor's reasonable request, the Parties shall meet to discuss the content and
submission of such Company Licensor's and its Affiliates' Green Book Filing and
such Pfizer Licensee's and its Affiliates' Orange Book Filing, each, to the
extent concerning a Company Patent Right.
13.7     Patent Term Extensions. If a Filing Notice, a Continued Prosecution and
Maintenance Notice, a Generic Product Enforcement Notice or a Non-Generic
Product Enforcement Notice has been submitted by a Pfizer Licensee for a Company
Patent Right, any Pfizer Licensee may request that a Company Licensor file, or
allow such Pfizer Licensee to file, patent term extensions with respect to such
Company Patent Right, consent to which the Company Licensors shall not
unreasonably withhold. Notwithstanding the foregoing, if any Company Licensor
is, or is contemplating, researching, developing, manufacturing or
commercializing a product that relates to such Company Patent Right, the Company
Licensors shall have the sole right and authority (but not the obligation) to
make decisions regarding patent term extensions (including




--------------------------------------------------------------------------------




whether to file for any supplementary protection certificates and any other
extensions that are available) with respect to such Company Patent Right. The
applicable Company Licensor shall reasonably consult with the applicable Pfizer
Licensee regarding the foregoing and shall reasonably consider Pfizer Licensee
comments in connection therewith.
13.8     Encumbrances. For clarity, and notwithstanding anything to the contrary
herein, the Parties’ rights and obligations set forth in this Article 13 shall
be subject to the Encumbrances.
13.9     No Additional Obligations. This Agreement shall not obligate either
Party to disclose to the other Party, or maintain, register, prosecute, pay for,
enforce or otherwise manage any Intellectual Property, except as expressly set
forth herein.
14. THIRD PARTY INFRINGEMENTS AND OTHER VIOLATIONS
14.1     Notice. With respect to any Company Patent Right or Company Third Party
Patent Right for which a Pfizer Licensee has submitted a Filing Notice, a
Continued Prosecution and Maintenance Notice, a Generic Product Enforcement
Notice or a Non-Generic Product Enforcement Notice, each Party shall promptly
notify the other Party in writing (each such notice, an "Infringement Notice")
upon learning of any actual or threatened infringement, misappropriation, or
other violation or challenge to the validity, scope, or enforceability of, or
the Company's, Pfizer's or any of their respective Affiliates' rights in, such
Company IP of which it has Knowledge, including, for clarity, any Paragraph IV
Certifications ("Third Party Infringement"); provided that the applicable
Company Licensor shall only be required to provide an Infringement Notice to the
applicable Pfizer Licensee if the Third Party Infringement relates to Company IP
or Company Third Party IP exclusively licensed to the applicable Pfizer Licensee
pursuant to this Agreement.
14.2     Company Enforcement Rights. As between the Parties, the applicable
Company Licensor shall have the sole right and authority (but not the
obligation) to control enforcement of the Company IP against any Third Party
Infringement in the Company Field. In the event that a Pfizer Licensee has not
provided a Filing Notice, Continued Prosecution and Maintenance Notice, Generic
Product Enforcement Notice or Non-Generic Product Enforcement Notice (as
applicable) with respect to any Company IP in accordance with Section 13.2.1,
13.2.2, 13.3.2(a) or 13.3.2(b) (respectively), the Company may provide Pfizer
with written notice that it would like to enforce such Company IP against any
Third Party Infringement in the Pfizer Field, which notice shall specify the
date on which the Company would like to commence the applicable Action and if a
Pfizer Licensee does not provide a Generic Product Enforcement Notice or
Non-Generic Product Enforcement Notice for such Action in accordance with
Section 13.3.2(a) or 13.3.2(b) (as applicable) within fifteen (15) days of
receiving such notice from the Company, the Company shall have the sole right
and authority to control enforcement of such Company IP against the applicable
Third Party Infringement in the Pfizer Field.  In the event that a Pfizer
Licensee has submitted a Filing Notice, a Continued Prosecution and Maintenance
Notice, a Generic Product Enforcement Notice or a Non-Generic Product
Enforcement Notice with respect to any Company IP,  the applicable Company
Licensor shall consult with such Pfizer Licensee (unless the delay associated
with doing so would result in the loss of rights) and consider such Pfizer
Licensee's recommendations regarding any Action with respect to Third Party
Infringement of such Company IP in the Company Field or the Pfizer Field (to the
extent that a Company Licensor controls such Action in the Pfizer Field) prior
to commencing such Action.
14.3     Pfizer Right of Enforcement.
14.3.1 General. Subject to Sections 13.3.2 and 14.2, as between the Parties, the
Pfizer Licensees shall have the sole right and authority (but not the
obligation) to control enforcement of the Company IP (except the Company Future
Patent Rights) against any Third Party Infringement in the Pfizer Field;
provided that (a) if the applicable Third Party Infringement involves a Human
Health Generic Product, Pfizer has submitted a Generic Product Enforcement
Notice (in accordance with Section 13.3.2(a)) and (b) if the applicable Third
Party Infringement involves a product that is not a Human Health Generic
Product, Pfizer has submitted a Non-Generic Product Enforcement Notice (in
accordance with Section 13.3.2(b)). Prior to commencing any Action in connection
therewith, such Pfizer Licensee shall consult with such Company Licensor and
reasonably consider such Company Licensor's recommendations regarding such
Action. In the event that a Company Licensor would like to enforce any Company
IP in the Pfizer Field that the applicable Pfizer Licensee is not enforcing,
such Company Licensor shall provide such Pfizer Licensee with written notice
thereof and such Company Licensor and such Pfizer Licensee shall promptly meet
to discuss enforcement of such Patent Right (provided that such Pfizer Licensee
shall have final decision-making authority). For the avoidance of doubt, the
Pfizer Licensees shall not have the right to control enforcement of the Company
Future Patent Rights against any Third Party Infringement in the Pfizer Field
without the Company's consent.
14.3.2 Exceptions. Notwithstanding anything to the contrary in this Agreement, a
Pfizer Licensee shall not have rights to enforce Company Patent Rights that are
(a) assigned by the Company or any of its Affiliates in their entirety to a
Third Party, or (b) exclusively licensed to a Third Party pursuant to a license
to such Third Party of substantially all rights to commercialize a product
developed by the Company, unless prior to such assignment or the grant of such
an exclusive license




--------------------------------------------------------------------------------




to the extent permitted hereunder, such Pfizer Licensee or any of its Affiliates
submitted a Filing Notice, a Continued Prosecution and Maintenance Notice, a
Generic Product Enforcement Notice or a Non-Generic Product Enforcement Notice
with respect to such Company Patent Rights.
14.4     Settlement. The Pfizer Licensee or Company Licensor controlling
enforcement of the Company IP against any Third Party Infringement (the
"Controlling Party") (a) shall provide the applicable Company Licensor or Pfizer
Licensee (respectively) (the "Non-Controlling Party") with timely notice of any
proposed settlement pertaining thereto that the Controlling Party enters into
and (b) shall not, without prior written consent of the Non-Controlling Party
(not to be unreasonably withheld), settle, or stipulate to any facts, or make
any admission that would (i) adversely affect the validity, enforceability, or
scope of, or admit non-infringement of, any of the Company IP, (ii) impose
liability on the Non-Controlling Party or its Affiliates, or (iii) grant to a
Third Party a license or covenant not to sue under, or adversely affect the
validity, enforceability, or scope of, or admit non-infringement of, any
Intellectual Property that the Non-Controlling Party or its Affiliates owns or
to which the Non-Controlling Party or its Affiliates otherwise has exclusive
rights; provided that if the Company Licensor is the Controlling Party, it shall
only be subject to the foregoing subsection (b)(i) in the event that Pfizer
Licensees have submitted a Filing Notice, a Continued Prosecution and
Maintenance Notice, a Generic Product Enforcement Notice or a Non-Generic
Product Enforcement Notice with respect to the relevant Company IP.
14.5     Assistance. At the request of the Controlling Party, the
Non-Controlling Party shall provide reasonable assistance to the Controlling
Party with respect to its enforcement of the Company IP against any Third Party
Infringement, including by joining any related Action and executing all papers
and performing such other acts as may be reasonably required to permit the
Controlling Party to commence or prosecute such Action. The Controlling Party
shall reimburse the Non-Controlling Party’s reasonable out-of-pocket costs and
expenses actually incurred in connection therewith. The Non-Controlling Party
shall have the right to be represented in any such Action in which it is a party
by independent counsel (which shall act in an advisory capacity only, except for
matters solely directed to such Company Licensor or Pfizer Licensee) of its own
choice and at its own expense.
14.6     Recoveries. Any recoveries resulting from an Action relating to the
enforcement of the Company IP against any Third Party Infringement shall first
be applied against payment of each Party’s and its Affiliates’ reasonable
out-of-pocket costs and expenses actually incurred in connection therewith, with
any remaining amounts distributed to (a) Pfizer or its designated Affiliate to
the extent that such recovery concerned a Third Party Infringement with respect
to the Pfizer Field and (b) the Company or its designated Affiliate to the
extent that such recovery concerned a Third Party Infringement with respect to
the Company Field.
14.7     Defense Actions.
14.7.1     Notice. Each Party shall promptly notify the other Party in writing
upon learning of any allegation by a Third Party that Intellectual Property
owned by a Third Party or to which a Third Party otherwise has rights is
infringed, misappropriated, or otherwise violated by either Party's, its
Affiliates' or with respect to Pfizer, its Sublicensees' activities in
connection with the exercise of its or their rights or performance of its or
their obligations hereunder (each, a "Defense Action").
14.7.2     Right of Defense. As between the Parties, if a Defense Action is
brought against a Party or any of its Affiliates (including with respect to
Pfizer, the Pfizer Licensees and their Affiliates and with respect to the
Company, the Company Licensors and their Affiliates), such Party shall control
such Defense Action against the applicable Third Party at its own cost and
expense. The Party that controls a Defense Action in accordance with this
Section 14.7.2 shall keep the other Party reasonably informed of the status of
such Defense Action and the other Party shall reasonably cooperate in connection
therewith. The Party that controls a Defense Action may not settle, or stipulate
to any facts, or make any admission with respect to, a Defense Action without
the other Party's prior written consent; provided that, such consent shall not
be required to the extent that the settlement does not (a) adversely affect the
validity, enforceability, or scope of, or admit non-infringement of, any of the
Company IP, (b) give rise to liability of such other Party or any of its
Affiliates or with respect to Pfizer, Sublicensees, or (c) grant to a Third
Party a license or covenant not to sue under, or with respect to, any
Intellectual Property that the other Party or any of its Affiliates owns or to
which the other Party or any of its Affiliates otherwise has exclusive rights.
14.8     Liability. Neither Party, nor its Affiliates (including, with respect
to Pfizer, the Pfizer Licensees and, with respect to the Company, the Company
Licensors), nor its or their employees, agents, or representatives, shall be
liable to the other Party or any of its Affiliates in respect of any good faith
act, omission, default, or neglect of such Party, any of its Affiliates, or its
or their employees, agents, or representatives in connection with the
Prosecution Activities or Actions with respect to Third Party Infringements that
it performs hereunder and that has not resulted from its or its Affiliates' or
its or their directors', employees', officers', shareholders', agents',
successors', or assigns' bad faith and each Party, on behalf of itself, its




--------------------------------------------------------------------------------




Affiliates, and its and their respective directors, employees, officers,
shareholders, agents, successors, and assigns, hereby waives any and all Actions
that they may have against the other Party, any of its Affiliates or its or
their employees, agents, or representatives that may arise or result from such
other Party's or its Affiliates' performance of the Prosecution Activities and
Actions with respect to Third Party Infringements.
14.9     Encumbrances. Notwithstanding anything to the contrary, the Parties'
rights and obligations set forth in this Article 14 shall be subject to the
terms of any agreements or contracts with respect to the Encumbrances.
15. PATENT MARKING
15.1     Patent Marking. Upon a Company Licensor’s request, the applicable
Pfizer Licensee shall, and shall cause its Affiliates and Sublicensees to, mark
Licensed Products sold by, or on behalf of such Pfizer Licensee, its Affiliates
and its Sublicensees, hereunder (in a reasonable manner consistent with industry
custom and practice, including by use of other substantially equivalent ways of
providing notice under any Applicable Laws) with appropriate patent numbers or
indicia to the extent permitted by Applicable Law, in those countries or
regulatory jurisdictions in the Territory in which such markings or such notices
impact recoveries of damages or equitable remedies available with respect to
infringements or other violations of Patent Rights.
16. TRADEMARKS
16.1     Trademarks. Subject to the terms hereof, neither the Pfizer Licensees,
on the one hand, nor the Company Licensors, on the other hand, shall use the
Trademarks of the Company or any of the Company's Affiliates or Pfizer or any of
Pfizer's Affiliates, respectively, in any product, packaging, advertising,
marketing, or other form of promotional disclosure without prior written consent
of the other Party or any of its Affiliates or unless otherwise expressly
permitted under the Global Separation Agreement or any other Ancillary
Agreement. The Company hereby acknowledges that it does not receive any right or
license hereunder to any of the Trademarks of Pfizer or any of its Affiliates,
except as expressly set forth herein.
17. TERM; TERMINATION
17.1     Term. The term of this Agreement (the "Term") shall (a) with respect to
each Patent Right that is included in the Company Patent Rights, expire upon
expiration of the last to expire of such Patent Rights, (b) with respect to
Company Third Party IP that is licensed to the Company or any other Company
Licensor pursuant to a Third Party Agreement and sublicensed hereunder, expire
upon expiration or termination of such Third Party Agreement with respect to
such Company Third Party IP and (c) with respect to Know-How that is licensed
pursuant to Section 2.1, expire upon the thirtieth (30th) anniversary of the
Effective Date. Upon expiration of this Agreement in its entirety, the licenses
granted pursuant to Section 2.1 to all Know-How that is owned and Controlled by
a Company Licensor shall convert to perpetual licenses that survive such
expiration. Except as otherwise expressly set forth in Section 17.2, this
Agreement may not be terminated unless agreed to in writing by the Parties.
17.2     Termination.
17.2.1     Termination Based on Relation to Human Health. If any Company Third
Party IP licensed to a Pfizer Licensee pursuant to Section 2.2 has any
applicability with respect to the Pfizer Field, the Company shall have the right
to request that Pfizer terminate this Agreement with respect to such Company
Third Party IP. Further, the Company shall have the right to request to that
Pfizer terminate this Agreement with respect to any Company Patent Rights.
Notwithstanding the foregoing, the Company may not request termination of more
than ten percent (10%) of the quantity of such Company Patent Rights in any
twelve (12) month period. Each such request shall be submitted in writing to
Pfizer and shall be made in good faith, and Pfizer shall provide its response
within sixty (60) days of such request by the Company. Any such termination
shall not be effective unless and until Pfizer provides the Company with written
notice that Pfizer consents to such termination (which consent Pfizer may
withhold in its sole discretion).
17.2.2     Termination for Cause. Either Party shall have the right, without
prejudice to any other remedies available to it at law or in equity, to
terminate this Agreement in its entirety in the event that the other Party is in
material breach of this Agreement and fails to cure such material breach within
sixty (60) days of duly given notice thereof (including because such breach is
incapable of being cured); provided that, if such breach is capable of being
cured, but cannot be cured within such sixty (60) day period, and the breaching
Party initiates actions to cure such breach within such sixty (60) day period
and thereafter diligently pursues such actions, the breaching Party shall have
such additional period as is reasonable to cure such breach.
17.2.3     Certain Immediate Termination Events. Except to the extent expressly
waived or consented to in writing by a Party (in its sole discretion), this
Agreement shall terminate immediately and without any requirement for notice to
the other Party upon the event of: (i) the failure to pay when due and payable
any principal, interest, or any other amount in




--------------------------------------------------------------------------------




excess of One Million U.S. Dollars ($1,000,000) in respect of any Company
Material Indebtedness or Pfizer Material Indebtedness; (ii) any event of default
with respect to any Company Material Indebtedness or Pfizer Material
Indebtedness; (iii) any other event or condition that results in any Company
Material Indebtedness or Pfizer Material Indebtedness becoming due prior to its
scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any Company Material
Indebtedness or Pfizer Material Indebtedness or any trustee or agent on its or
their behalf to cause any Company Material Indebtedness or Pfizer Material
Indebtedness to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to its scheduled maturity; (iv) the Company or
Pfizer being authorized (whether by its board of directors or such other Person
having authority to direct the Company or Pfizer, respectively) to commence or
institute any bankruptcy, receivership, insolvency, reorganization or other
similar proceedings under any bankruptcy, insolvency, or other similar law now
or hereinafter in effect, including any section or chapter of the United States
Bankruptcy Code (as may be amended, the “Bankruptcy Code”) or under any similar
laws or statutes of the United States or any state thereof or of any
jurisdiction (whether or not in the United States) having authority or
jurisdiction over the assets of such Party or in which such Party may operate or
have assets; (v) the commencement or institution of any bankruptcy,
receivership, insolvency, reorganization or other similar proceedings by or
against a Party under any bankruptcy, insolvency, or other similar law now or
hereinafter in effect, including any section or chapter of the Bankruptcy Code
or under any similar laws or statutes of the United States or any state thereof
or of any jurisdiction (whether or not in the United States) having authority or
jurisdiction over the assets of such Party or in which such Party may operate or
have assets; (vi) the institution of any reorganization, restructuring,
arrangement, or other readjustment of debt plan of a Party not involving the
Bankruptcy Code; (vii) the appointment of a receiver, trustee, or similar party
for all or substantially all of a Party’s assets related to this Agreement or
that are provided to such Party pursuant to the terms hereof; or (viii) any
corporate action taken by the board of directors of a Party or such other Person
having authority to direct such Party in furtherance of any of the foregoing
(i) through (vii).
17.2.4     Pfizer's Right to Terminate Without Cause. Upon sixty (60) days
written notice to the Company, Pfizer may terminate this Agreement on a
Patent-by-Patent or Know-How-by-Know-How basis or in its entirety without cause.
17.3     Effect of Expiration and Termination; Accrued Rights; Survival.
17.3.1     Payment. Within thirty (30) days of expiration or termination of this
Agreement in part or in whole (or such later date with respect to those costs
that are incurred but cannot be reported as of such date), Pfizer shall pay the
Company all amounts due to the Company with respect to the Licensed Product(s)
as of the effective date of such expiration or termination.
17.3.2     Inventory. Notwithstanding anything to the contrary in this
Section 17.3, if this Agreement terminates pursuant to a Pfizer Termination
Event after the first commercial sale of a Licensed Product, the applicable
Pfizer Licensee shall have the right to sell its remaining inventory of such
Licensed Product(s) so long as Pfizer has fully paid, and continues to pay fully
when due, any and all Third Party Payments owed to the Company hereunder based
on such sales. For purposes of this Section 17.3, “Pfizer Termination Event”
means termination (a) in accordance with Section 17.2.1, (b) by the Company in
accordance with Section 17.2.2, (c) based on, or related to, Pfizer or a Pfizer
Material Indebtedness in accordance with Section 17.2.3, or (d) in accordance
with Section 17.2.4.
17.3.3     Accrued Rights. Upon the termination of this Agreement pursuant to a
Pfizer Termination Event, in part or in its entirety: (a) all licenses and
rights granted to the applicable Pfizer Licensee with respect to the
Intellectual Property to which such termination relates shall immediately
terminate and (b) any sublicenses that have been granted to a Sublicensee with
respect to the Patent Rights or Know-How to which such termination relates shall
immediately terminate. Termination of this Agreement, in part or in its
entirety, shall be without prejudice to any rights which shall have accrued to
the benefit of either Party prior to such expiration and termination (as
applicable). In the event of termination of this Agreement pursuant to Section
17.2 for any reason that is not a Pfizer Termination Event, the licenses granted
to the Pfizer Licensees as of the date of such termination shall survive such
termination and all provisions of this Agreement (including, for clarity,
Sections 17.1 and 17.2) to the extent related thereto shall survive, as if this
Agreement with respect thereto has not terminated.
17.3.4     Surviving Obligations. Without limiting any other provisions in this
Article 17, the following Sections and Articles (along with the provisions
herein that expressly specify survival terms or that would, by their nature,
survive termination) shall survive expiration or termination of this Agreement
for any reason (collectively, the "Surviving Provisions"): 2.4, 2.5, 2.6, 4.1
and 4.2 (each, for the periods of time set forth in such Sections), 5.1 (along
with any provisions governing payment of such amounts hereunder), 5.3 (for the
period of time set forth in such Section), 6 (but only with respect to Reference
Filings and Regulatory Dossiers submitted prior to expiration or termination of
this Agreement), 7, 8.2, 9, 10, 11 (for the period of time set forth in such
Section), 12, 14.8, 14.9, 17.3 and 18. Without limiting any of the rights or
remedies otherwise available to either Party, each Party acknowledges and agrees
that each of its obligations with respect to the Surviving Provisions shall
continue, remain binding, and survive termination of this Agreement (and,
without limiting the




--------------------------------------------------------------------------------




foregoing, shall not be dischargeable in any proceeding under the Bankruptcy
Code or similar proceeding); and that each of its obligations with respect to
the Surviving Provisions is and shall be specifically enforceable under
Applicable Law.
18. MISCELLANEOUS
18.1     Compliance with Laws. Neither Party nor any of their Affiliates will be
required by this Agreement to take or omit to take any action in contravention
of any Applicable Law, including any applicable national and international
pharmaceutical industry codes of practices. Without limiting the foregoing, and
notwithstanding any other provision of this Agreement, neither Party nor any of
their Affiliates shall be required to promote or otherwise commercialize a
Licensed Product, or incur any expense in connection with any activity under
this Agreement, that it reasonably believes, in good faith, may violate any
Applicable Law (including any applicable national and international
pharmaceutical code of practice) or “corporate integrity” or similar agreement
with any Governmental Authority to which it is a party.
18.2     Assignability. For clarity, the rights, benefits, and obligations of
the Pfizer Licensees under (or relating to) this Agreement (including any
licenses or sublicenses granted pursuant to this Agreement) are personal to the
Pfizer Licensees. Pfizer may not assign (including in a bankruptcy or similar
proceeding) or assume in a bankruptcy or similar proceeding this Agreement or
any rights, benefits, or obligations under or relating to this Agreement, in
each case whether by operation of law or otherwise, without the Company’s prior
written consent (which shall not be unreasonably withheld); provided that Pfizer
may assign its rights and obligations under this Agreement or any part hereof to
one or more of its Affiliates, or to a successor to all or substantially all of
its business and assets to which this Agreement (or part thereof that is
assigned) relates, without the Company’s consent. In the event of a permitted
assignment, this Agreement shall be binding upon and inure to the benefit of the
Parties and their respective permitted successors and permitted assigns. Any
attempted assignment that contravenes the terms of this Agreement shall be void
ab initio and of no force or effect.
18.3     Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of New York, without regard
to the conflict of laws principles thereof that would result in the application
of any law other than the laws of the State of New York and, to the extent
applicable to Intellectual Property, the applicable federal laws of the United
States of America (without regard to conflict of laws principles).
18.4     Dispute Resolution.
18.4.1 General. The following procedures shall be used to resolve any dispute,
controversy or claim that may arise out of or relate to, or arise under or in
connection with this Agreement or the breach, termination, or validity thereof
(each, a “Dispute”):
(a)Promptly after the written request of either Party (“Request”), the Senior
Executives shall meet in person or by telephone to attempt to resolve any
Dispute. If, for any reason, the Senior Executives do not resolve the Dispute
within thirty (30) days of receipt by a Party of such Request, then the Senior
Executives shall meet in person or by telephone to review and attempt to resolve
the Dispute.
(b)If, for any reason, the Senior Executives fail to resolve the Dispute within
sixty (60) days of receipt by a Party of a Request in accordance with
Section 18.4.1(a), the Parties shall attempt to resolve the Dispute with the
assistance of a mediator agreed upon by the Parties or, in default of such
agreement, within seventy-five (75) days of receipt by a Party of a Request, at
the request of any Party, such mediator shall be appointed by the American
Arbitration Association (“AAA”). The mediation shall be held in New York, New
York and in accordance with the then-prevailing Commercial Mediation Rules of
the AAA.
(c)All negotiations and mediation in connection with the Dispute shall be
conducted in strict confidence and without prejudice to the rights of the
Parties in any future legal proceedings. Except for any Party’s right to seek
interlocutory relief in the courts, no Party may commence any form of
arbitration in accordance with Section 18.4.2 until twenty (20) Business Days
after the appointment of a mediator or until one hundred twenty (120) days after
the receipt by a Party of a Request, whichever occurs sooner.
(d)If, with the assistance of the mediator, the Parties reach a settlement, such
settlement shall be reduced to writing and, once signed by a duly authorized
representative of each of the Parties, shall be and remain binding on the
Parties. The Parties shall bear their own legal costs of the mediation, but the
costs and expenses of the mediator and the AAA shall be borne by the Parties
equally.




--------------------------------------------------------------------------------




18.4.2 Arbitration.
(a)All Disputes that for any reason are not timely resolved by the Parties in
accordance with Sections 18.4.1(a) through 18.4.1(d) shall be finally and
exclusively resolved by binding arbitration to be administered by the AAA in
accordance with the then-prevailing Commercial Arbitration Rules of the AAA (the
"Rules"). The seat of the arbitration shall be in New York County, New York. The
arbitration shall be held and the award shall be issued in the English language.
If the amount in controversy is Three Million US Dollars (US$3,000,000) or less
(including all claims and counterclaims), there shall be one arbitrator who
shall be agreed upon by the Parties within twenty (20) days of receipt by
respondent of a copy of the demand for arbitration. If the amount in controversy
is more than Three Million US Dollars (US$3,000,000) (including all claims and
counterclaims), there shall be three (3) neutral and impartial arbitrators, one
of whom shall be appointed by each of the Parties within thirty (30) days of
receipt by respondent of the demand for arbitration, and the third (3rd)
arbitrator, who shall chair the arbitral tribunal, shall be appointed by the
Party appointed arbitrators within fifteen (15) days of the appointment of the
second (2nd) arbitrator. If any arbitrator is not appointed within the time
limit provided herein, such arbitrator shall be appointed by the AAA in
accordance with the listing, striking, and ranking procedures in the Rules. Any
arbitrator appointed by the AAA shall be a retired judge or an attorney with no
less than fifteen (15) years of experience with commercial cases and an
experienced arbitrator, who shall, if practicable, have experience with
transactions or disputes related to the field of pharmaceutical development and
technology and/or, if applicable, intellectual property (including Patent Rights
and trade secrets).
(b)    All arbitrators shall be neutral and impartial and shall not be officers
or employees of either Party. The cost of the arbitration, including the fees
and expenses of the arbitrator(s), will be shared equally by the Parties. The
arbitrator(s) shall have the right to award damages and other relief but will
not have the authority to award any damages or remedies not available under the
express terms of this Agreement. The arbitration award will be presented to the
Parties in writing and will include findings of fact and, where appropriate,
conclusions of law. The award may be confirmed and enforced in any court of
competent jurisdiction.
(c)    Prior to the appointment of the arbitral tribunal, either Party may seek
injunctive relief from any court of competent jurisdiction in order to enforce
compliance with the provisions of this Section 18.4.2 or otherwise in aid of
arbitration or to maintain the status quo or prevent irreparable harm. The
Parties hereby submit to the non-exclusive jurisdiction of the Federal and State
courts located in New York, New York (the “New York Courts”) for such purpose.
Without prejudice to such provisional remedies as may be available under the
jurisdiction of the New York Courts, the arbitrator(s) shall have full authority
to grant provisional remedies and to direct the Parties to request that any New
York Court modify or vacate any temporary or preliminary relief issued by any
such New York Court, and to award damages for the failure of any Party to
respect the arbitrator’s(s’) orders to that effect.
18.5     Specific Performance. In the event of any actual or threatened default
in, or breach of, any of the terms, conditions and provisions of this Agreement,
the Party or Parties who are or are to be thereby aggrieved shall have the right
to seek specific performance and injunctive or other equitable relief of its
rights under this Agreement, in addition to any and all other rights and
remedies at law or in equity, and all such rights and remedies shall be
cumulative.
18.6     Force Majeure. No Party shall be deemed in default of this Agreement to
the extent that any delay or failure in the performance of its obligations under
this Agreement results from any cause beyond its reasonable control and without
its fault or negligence, such as acts of God, acts of civil or military
authority, embargoes, epidemics, war, riots, insurrections, fires, explosions,
earthquakes, floods, unusually severe weather conditions, labor problems or
unavailability of parts, or, in the case of computer systems, any failure in
electrical or air conditioning equipment. In the event of any such excused
delay, the time for performance shall be extended for a period equal to the time
lost by reason of the delay.
18.7     Advisors. It is acknowledged and agreed by each of the Parties that
Pfizer, on behalf of itself and the other members of the Pfizer Group, has
retained each of the Persons identified on Schedule 11.11 to the Global
Separation Agreement to act as counsel in connection with this Agreement, the
Global Separation Agreement, the Ancillary Agreements, the Contribution and the
other transactions contemplated hereby and thereby and that the Persons listed
on Schedule 11.11 to the Global Separation Agreement have not acted as counsel
for the Company or any other member of the Company Group in connection with this
Agreement, the Global Separation Agreement, the Ancillary Agreements, the
Contribution and the other transactions contemplated hereby and thereby and that
none of the Company or any member of the Company Group has the




--------------------------------------------------------------------------------




status of a client of the Persons listed on Schedule 11.11 to the Global
Separation Agreement for conflict of interest or any other purposes as a result
thereof. The Company hereby agrees, on behalf of itself and each other member of
the Company Group that, in the event that a dispute arises after the Effective
Date in connection with this Agreement, the Global Separation Agreement, the
Ancillary Agreements, the Contribution and the other transactions contemplated
hereby and thereby between Pfizer and the Company or any of the members of their
respective Groups, each of the Persons listed on Schedule 11.11 to the Global
Separation Agreement may represent any or all of the members of the Pfizer Group
in such dispute even though the interests of the Pfizer Group may be directly
adverse to those of the Company Group. The Company further agrees, on behalf of
itself and each other member of the Company Group that, with respect to this
Agreement, the Global Separation Agreement, the other Ancillary Agreements, the
Contribution and the other transactions contemplated hereby and thereby, the
attorney-client privilege and the expectation of client confidence belongs to
Pfizer or the applicable member of the Pfizer Group and may be controlled by
Pfizer or such member of the Pfizer Group and shall not pass to or be claimed by
the Company or any member of the Company Group. Furthermore, the Company
acknowledges and agrees that Skadden, Arps, Slate, Meagher & Flom LLP is
representing Pfizer, and not the Company, in connection with the Transactions.
18.8     Notices. All notices or other communications under this Agreement shall
be in writing and shall be deemed to be duly given when (a) delivered in person
or (b) deposited in the United States mail or private express mail, postage
prepaid, addressed as follows:
If to a Pfizer Licensee, to:
Pfizer Inc.
235 East 42nd Street
New York, NY 10017
Attention: General Counsel
with a copy to:
Pfizer Inc.
235 East 42nd Street
New York, NY 10017
Attention: Bryan A. Supran and Andrew J. Muratore
If to a Company Licensor, to:
Zoetis Inc.
5 Giralda Farms
Madison, NJ 07940
Attention: General Counsel
with a copy to:
Zoetis Inc.
5 Giralda Farms
Madison, NJ 07940
Attention: Katherine H. Walden
Any Party may, by notice to the other Party, change the address to which such
notices are to be given.
18.9     Waivers of Default. Waiver by any Party of any default by the other
Party of any provision of this Agreement shall not be deemed a waiver by the
waiving Party of any subsequent or other default, nor shall it prejudice the
rights of the other Party.
18.10     Amendments. No provisions of this Agreement shall be deemed waived,
amended, supplemented or modified by any Party, unless such waiver, amendment,
supplement or modification is in writing and signed by the authorized
representative of the Party against whom it is sought to enforce such waiver,
amendment, supplement or modification.
18.11     Severability. If any provision of this Agreement or the application
thereof to any Person or circumstance is determined by a court of competent
jurisdiction to be invalid, void, or unenforceable, the




--------------------------------------------------------------------------------




remaining provisions hereof or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired, or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner adverse to any Party. Upon such determination, the Parties shall
negotiate in good faith in an effort to agree upon such a suitable and equitable
provision to effect the original intent of the Parties.
18.12     Further Assurances. The Company and Pfizer hereby covenant and agree,
without the necessity of any further consideration, to execute, acknowledge, and
deliver any and all such other documents and take any such other action as may
be reasonably necessary or appropriate to implement this Agreement and carry out
the intent and purposes of this Agreement.
18.13     Third Party Beneficiaries. Except for the indemnification rights under
this Agreement of any Pfizer Indemnitee or Company Indemnitee in their
respective capacities as such and the express rights of the Pfizer Licensees and
the Company Licensors set forth herein, (a) the provisions of this Agreement are
solely for the benefit of the Parties and are not intended to confer upon any
Person (including employees of the Parties) except the Parties any rights or
remedies hereunder, and (b) there are no third party beneficiaries of this
Agreement and this Agreement shall not provide any third person (including
employees of the Parties) with any remedy, claim, liability, reimbursement,
claim of action, or other right in excess of those existing without reference to
this Agreement.
18.14     Relationship of the Parties. Nothing contained in this Agreement shall
be deemed to constitute a partnership, joint venture, or legal entity of any
type between Pfizer and the Company, or to constitute one Party as the agent of
the other. Moreover, each Party agrees not to construe this Agreement, or any of
the transactions contemplated hereby, as a partnership for any tax purposes.
Each Party shall act solely as an independent contractor, and nothing in this
Agreement shall be construed to give any Party the power or authority to act
for, bind, or commit the other Party.
18.15     No Construction Against Drafter. The Parties acknowledge that this
Agreement and all the terms and conditions contained herein have been fully
reviewed and negotiated by the Parties. Having acknowledged the foregoing, the
Parties agree that any principle of construction or rule of law that provides
that, in the event of any inconsistency or ambiguity, an agreement shall be
construed against the drafter of the agreement shall have no application to the
terms and conditions of this Agreement.
18.16     Headings. The article, section, and paragraph headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.
18.17     Interpretation. Words in the singular shall be held to include the
plural and vice versa and words of one gender shall be held to include the other
genders as the context requires. The terms “hereof”, “herein” and “herewith” and
words of similar import shall, unless otherwise stated, be construed to refer to
this Agreement as a whole (including all of the schedules, exhibits and
appendices hereto) and not to any particular provision of this Agreement.
Article, Section, Exhibit, Schedule and Appendix references are to the Articles,
Sections, Exhibits, Schedules and Appendices to this Agreement unless otherwise
specified. The word “including” and words of similar import when used in this
Agreement shall mean “including, without limitation”, unless the context
otherwise requires or unless otherwise specified.
18.18     Counterparts; Entire Agreement, Conflicting Agreements.
18.18.1 This Agreement may be executed in one or more counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
one or more counterparts have been signed by each of the Parties and delivered
to the other Party. Execution of this Agreement or any other documents pursuant
to this Agreement by facsimile or other electronic copy of a signature shall be
deemed to be, and shall have the same effect as, executed by an original
signature.
18.18.2 This Agreement, the Global Separation Agreement, the Ancillary
Agreements, and the exhibits, the schedules, and appendices hereto and thereto
contain the entire agreement between the Parties with respect to the subject
matter hereof, supersede all previous agreements, negotiations, discussions,
writings, understandings, commitments and conversations with respect to such
subject matter and there are no agreements or understandings between the Parties
with respect to such subject matter other than those set forth or referred to
herein or therein.




--------------------------------------------------------------------------------




18.18.3 If, a Company Licensor and the applicable Pfizer Licensee are parties to
a Local Separation Agreement entered into prior to the Effective Date, any
license of Company Patent Rights, Company Know-How, or Company Future Patent
Rights pursuant to this Agreement shall be treated as occurring pursuant to such
Local Separation Agreement on the effective date of such Local Separation
Agreement.
18.18.4 Each Party hereby acknowledges on behalf of its Affiliates that this
Agreement supersedes any agreement entered into by the Parties prior to the
Effective Date with respect to licensing of Company Patent Rights, Company
Know-How, or Company Future Patent Rights to Pfizer or any other member of the
Pfizer Group.
18.18.5 In the event and to the extent that there shall be a conflict between
the provisions of this Agreement and the provisions of the Global Separation
Agreement or any Local Separation Agreement, this Agreement shall prevail.






[Signature Page Follows]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.


PFIZER INC.
 
 
By:
/s/: Robert E. Landry
Name:
Robert E. Landry
Title:
Senior Vice President & Treasurer
 
ZOETIS INC.
 
 
By:
/s/: Heidi C. Chen
Name:
Heidi C. Chen
Title:
General Counsel and
 
Corporate Secretary



